          Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 1 of 92




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
______________________________________________________________________________

JOHN DOE,

                    Plaintiff,

           v.                                                                  3:21-cv-201-DPJ-FKB
                                                                     Case No. ________

UNIVERSITY OF MISSISSIPPI, BOARD OF
TRUSTEES FOR THE MISSISSIPPI STATE
INSTITUTIONS OF HIGHER LEARNING,
UNIVERSITY OF MISSISSIPPI MEDICAL
CENTER, GERALD CLARK, PhD., in his
individual and official capacity,
LORETTA JACKSON-WILLIAMS, M.D.,
PhD., in her individual and official capacity,
KATIE MCCLENDON, Pharm.D.,
in her individual and official capacity,
PAMELA GREENWOOD, in her individual
and official capacity, MARK RAY, in his
individual and official capacity,
ERIC HOSPODOR, in his individual and
official capacity, and
LOUANN WOODWARD, M.D., in her
individual and official capacity

                    Defendants.
_____________________________________________________________________________________

                                    COMPLAINT AND JURY DEMAND
_____________________________________________________________________________________



           Plaintiff John Doe1 (hereinafter referred to as “Plaintiff”), by his attorneys Nesenoff &

Miltenberg, LLP, as and for his complaint against Defendants the University of Mississippi

(“UM” or the “University”), Board of Trustees for the Mississippi State Institutions of Higher

Learning (“Board of Trustees”), University of Mississippi Medical Center (“UMMC”), Gerald

Clark, PhD., (“Clark”), Loretta Jackson-Williams, M.D., PhD., (“Williams”), Katie McClendon,


1
    Plaintiff has filed herewith a motion to proceed by pseudonym.

                                                           1
         Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 2 of 92




Pharm.D. (“McClendon”), Pamela Greenwood (“Greenwood”), Mark Ray (“Ray”), Eric

Hospodor (“Hospodor”), and LouAnn Woodward, M.D., (“Woodward”) (hereinafter collectively

referred to as “Defendants”), respectfully alleges as follows:

                               THE NATURE OF THE ACTION

         1.     This action arises out of an egregious miscarriage of justice against Plaintiff, a

Black male, through UM’s discriminatory, biased and unjust professionalism and Title IX sexual

misconduct processes, carried out by UMMC, through its agents, under a presumption of guilt

and resulting in an erroneous outcome which destroyed Plaintiff’s well-earned reputation, good

name and unlimited career potential.

         2.     Plaintiff was a graduate student at UMMC, pursuing his M.D., with bright career

prospects. However, these prospects were taken from him when he was wrongfully expelled

because he dated a white woman, Jane Roe2. In the continuation of a pattern familiar to any

student of Mississippi’s history or literature, Plaintiff was falsely accused of sexual misconduct,

denied due process, presumed guilty without evidence, and physically assaulted by a group of

white men "defending the honor" of the woman.

         3.     Without sufficient evidence, the University wrongfully expelled Plaintiff for

vague allegations of “unprofessional behavior” and then attempted to retroactively justify said

bogus dismissal through a flawed and biased Title IX investigation for the same alleged conduct.

Notably, Plaintiff was not given a hearing or opportunity to defend himself until after the

determination had already been made in both disciplinary proceedings.

         4.     The University’s biased Title IX investigator willfully overlooked patently false

evidence to avoid discrediting Jane Roe, actively withheld evidence from Plaintiff, manipulated



2
    Jane Roe is a pseudonym.
                                                 2
       Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 3 of 92




the evidence she did collect to malign Plaintiff and ignored Complainant’s motivation in filing a

report to cover up her infidelity to her fiancé.

       5.      When Roe made these false allegations, UM swiftly moved to take the actions

necessary to remove yet another Black male from the program without due process. UM

believed, supported and protected the Caucasian female Complainant at all costs.

       6.      As a result of Defendants’ imposition of the unwarranted, unconstitutional

sanction of dismissal, Plaintiff has sustained economic injuries, the loss of exceptional

educational and career opportunities and severe emotional distress.

       7.      The investigation and adjudication of Jane Roe’s allegations were tainted by

UM’s well-documented, deep-rooted racial animus, as well as gender bias. The latter bias,

permeating Title IX prosecutions nationally, was exacerbated by federal and local pressure to

protect female “victims” of sexual violence. This pressure caused UM to reform policies to take

a hard line against male students accused of sexual misconduct. As a result, Plaintiff was twice

deprived of a fair and impartial hearing with adequate due process protections, as mandated by

the United States Constitution, for hearings that both resulted in Plaintiff’s dismissal from

medical school.

       8.      Plaintiff therefore brings this action to obtain relief based on claims for violations

of the Civil Rights Act of 1964, violation of Title IX of the Education Amendments of 1972, as

well as violations of Fourteenth Amendment Procedural and Substantive Due Process, the Equal

Protection Clause and Conspiracy.

                                           THE PARTIES

       9.      Plaintiff is a natural person and a resident of the state of Mississippi.




                                                   3
       Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 4 of 92




       10.     Defendant University of Mississippi is a federally funded public university with

its main campus located in Oxford, Mississippi, along with its principal offices and place of

business.

       11.     Defendant Board of Trustees for the Mississippi State Institutions of Higher

Learning is the governing body of Mississippi’s eight public institutions of higher learning,

including UM and UMMC, responsible for policy and financial oversight, located in Jackson,

Mississippi.

       12.     Defendant University of Mississippi Medical Center, the health sciences campus

of UM located in Jackson, Mississippi, which houses the University of Mississippi School of

Medicine, is the state’s only academic health science center which functions as a separately

accredited, semi-autonomous unit responsible to the chancellor of UM and through him to the

constitutional Board of Trustees of the State Institutions of Higher Learning.

       13.     Defendant Gerald “Jerry” Clark is a natural person and, at all times relevant

herein, was the Associate Dean for Student Affairs at University of Mississippi School of

Medicine. On information and belief, Clark is a resident of Mississippi.

       14.     Defendant Loretta Jackson-Williams is a natural person and, at all times relevant

herein, was the Vice Dean at University of Mississippi School of Medicine. On information and

belief, Williams is a resident of Mississippi.

       15.     Defendant Katie McClendon is a natural person and, at all times relevant herein,

was the lead Title IX Investigator in the instant matter, and also serves as the Associate Dean of

Student Services at the University of Mississippi School of Pharmacy. On information and

belief, McClendon is a resident of Mississippi.




                                                  4
       Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 5 of 92




       16.     Defendant Pamela Greenwood is a natural person and, at all times relevant herein,

was the Title IX Coordinator at University of Mississippi Medical Center. On information and

belief, Greenwood is a resident of Mississippi.

       17.     Defendant Mark Ray is a natural person and, at all times relevant herein, was an

associate attorney in University of Mississippi Medical Center general counsel’s office. On

information and belief, Ray is a resident of Mississippi.

       18.     Defendant Eric Hospodor is a natural person and, at all times relevant herein, was

an associate attorney in University of Mississippi Medical Center general counsel’s office. On

information and belief, Hospodor is a resident of Mississippi.

       19.     Defendant LouAnn Woodward is a natural person and, at all times relevant herein,

was the Vice Chancellor for Health Affairs at University of Mississippi Medical Center and Dean

of the University of Mississippi School of Medicine. On information and belief, Woodward is a

resident of Mississippi.

                                JURISDICTION AND VENUE

    20.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because the

federal law claims arise under the Constitution and laws of the United States and presents a

federal question.

    21.      This Court has personal jurisdiction over Defendant University of Mississippi,

including UMMC and Board of Trustees, on the ground that it is conducting business within the

state of Mississippi.

    22.      This Court has personal jurisdiction over Defendant Clark on the ground that he was

employed by University of Mississippi Medical Center as Associate Dean for Student Affairs at

all relevant times herein.


                                                  5
           Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 6 of 92




     23.       This Court has personal jurisdiction over Defendant Williams on the ground that she

 was employed by University of Mississippi Medical Center as Vice Dean at all relevant times

 herein.

     24.       This Court has personal jurisdiction over Defendant McClendon on the ground that

 she was employed by the University of Mississippi School of Pharmacy as Associate Dean of

 Student Services at all relevant times herein.

     25.       This Court has personal jurisdiction over Defendant Greenwood on the ground that

 she was employed by the University of Mississippi Medical Center as Title IX Coordinator at all

 relevant times herein.

     26.       This Court has personal jurisdiction over Defendant Ray on the ground that he was

 employed by the University of Mississippi Medical Center as general counsel at all relevant

 times herein.

     27.       This Court has personal jurisdiction over Defendant Hospodor on the ground that he

 was employed by the University of Mississippi Medical Center as general counsel at all relevant

 times herein.

     28.       Venue is proper in the Southern District of Mississippi pursuant to and 28 U.S.C. §

 1391(b)(2) because the events giving rise to Plaintiff’s claims occurred in this judicial district

 and division.

                   FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

I.           CHRONOLOGY OF EVENTS

             A.      Plaintiff Attends UMMC to Fulfill His Promise to Jackson, Mississippi

     29.       Plaintiff is a native of Jackson, Mississippi, the son of a Lieutenant Colonel in the

 United States Army. From a young age, his loving family instilled in him the pillars of education


                                                  6
       Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 7 of 92




and professionalism which he has carried with him throughout his time at UMMC. He came to

UMMC to serve his hometown as a treatment provider and to serve as an inspiration for others in

his community to rise above a system not traditionally designed for their success.

     30.     Prior to matriculating at UMMC, Plaintiff graduated from an elite college with

honors and was selected as a Civic Engagement Scholar for his desire to improve the health of

communities, evidenced by his altruistic efforts like bringing health screenings to the campus for

the first time.

     31.     After graduation, Plaintiff took further steps toward his lifelong dream of providing

quality healthcare to his hometown community and was accepted to the UMMC Master of

Science in Biomedical Science Program, where he graduated at the top of his class with a 3.94

GPA.

     32.     Plaintiff quickly proved himself to be the leader UMMC recognized when they

rewarded his integrity and accomplishments with a six-figure scholarship.

     33.     He was well-liked by a diverse group of his male and female classmates, many of

whom were witnesses UMMC’s SMIT team would later refuse to interview during their sham

investigation.

     34.     Nonetheless, Plaintiff’s classmates recognized him as a true professional, who

improved the classroom learning experience for his peers, took immense pride in his work,

remained committed to improving the lives of others and treated everyone with respect.

     35.     Plaintiff’s diverse group of physician mentors in the UMMC community similarly

respect him for his professionalism, dedication to excellence and the calm, compassionate

manner he utilized to comfort and care for his patients, and their family members.




                                                7
       Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 8 of 92




     36.     In addition to his typically stellar academic performance, Plaintiff found time to

organize a bible study group on the UMMC campus with his church community.

     37.     He was selected for leadership positions within the neurology specialty interest

group and the student wellness group.

     38.       Plaintiff, in his short time at UMMC, established himself as a rising star in the

School of Medicine.

     39.     Plaintiff, as a Black male from Jackson, presented to UMMC with a unique

opportunity to serve his beloved community, as well as underserved populations in the Jackson

area. More importantly, Plaintiff was able to act as a source of pride and hope for his neighbors.

In his brief time at UMMC, he was the joyful recipient of many smiles, well wishes and explicit

“thanks” for his important, prominent role at UMMC.

     40.     Ultimately, Plaintiff was punished for being a Black man who dated a white woman.

                 B.      Plaintiff’s Relationship with Complainant and the Initial Injustice

     41.     Unfortunately, Plaintiff became involved with the wrong white woman, Jane Roe.

Plaintiff and Roe engaged in a consensual, romantic relationship from January 2019 to April

2019, in which the first-year medical students grew close, shared emotional, intimate

conversations and engaged in consensual physical, sexual contact.

     42.     The intimacy was complicated by the fact that Complainant was engaged to another

man throughout the pendency of her liaison with Plaintiff.

     43.     Plaintiff and Complainant began their friendship on January 7, 2019, the beginning

of the second semester of their first year of medical school, when Complainant changed seats to

sit next to Plaintiff in their class.




                                                 8
       Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 9 of 92




     44.     The pair grew close over the Spring 2019 semester, from January through early

April, first as friends and then, later, as intimate partners.

     45.     They sat next to each other in classes, then enjoyed private study sessions, attended

social events and shared many a meal together during this time. Their extensive text

communications, over multiple devices and platforms contained intimate conversations, flirting

and deeply personal revelations.

     46.     Complainant informed Plaintiff that she was engaged to be married, however she

would often discuss her desire for extramarital relations, volunteer details of her sexual

experiences with other men and engage in consensual sexual acts with Plaintiff during study

sessions and sleepovers.

     47.     Plaintiff and Complainant frequently partook in consensual sexual acts into late

March of 2019. Their intimate exchanges included details of sexual encounters, closely held

fears and insecurities as well as the aforementioned flirtatious exchanges, which occurred both

in-person and through electronic communications.

     48.     While text messaging was their primary means of electronic communication, they

also communicated via electronic messaging on social media and video chat via FaceTime.

     49.     Complainant told Plaintiff, on numerous occasions, that she wanted to leave her

fiancé; Plaintiff and Complainant also discussed being in a relationship beyond their physical

intimacy.

     50.     Plaintiff, for his part, was clearly taken with Complainant, as he often took her out

for coffee, meals and other dates, purchased her occasional gifts, including upon Complainant’s

request, and often drove her around Jackson.




                                                    9
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 10 of 92




    51.     When they were together, Complainant was often the aggressor; she flirted

excessively and frequently initiated sexual contact with Plaintiff.

    52.     Complainant would then grow guilty, insecure and/or frustrated with her own

infidelity and, in response, threaten Plaintiff, argue with Plaintiff and bully him.

    53.     Plaintiff often served as Complainant’s confidante/therapist and, later on, as her

punching bag when she would lash out on him with abusive or insulting text messages,

presumably due to feelings of guilt, insecurity or fear.

    54.     Complainant would typically apologize for this erratic behavior shortly after her

electronic communication tirades, and often informed Plaintiff he did nothing wrong, whilst

proclaiming she needed to be accountable for her own actions.

    55.     Complainant sent multiple text messages in March, and early April 2019, in which

she informed Plaintiff she wanted to be friends or avoid the “complicated” parts of their

relationship. Plaintiff would repeatedly inform Complainant that he was happy being “friends”

and act in accordance with these wishes; however, Complainant would engage in flirtatious,

and/or sexual behavior, to entice Plaintiff to reciprocate after the text exchange.

    56.     All of the aforementioned patterns and communications were memorialized in text

messages Plaintiff preserved and provided to UMMC during the subject Title IX investigation.

    57.     Complainant struggled with her infidelity and, in early April 2019, was overcome

with feelings of guilt for cheating on her fiancé.

    58.     As a result, Complainant made egregious, false allegations of sexual assault and

sexual harassment against Plaintiff. She did so to cut off her relationship with him, get him

kicked out of school and prevent people, including her fiancé, from finding out about her

transgressions.



                                                  10
         Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 11 of 92




     59.     Complainant embarked on a smear campaign against Plaintiff, spreading rumors of

her egregious false allegations to her friends at UMMC.

     60.     On April 8, 2019, two of complainant’s classmates presented to Defendant Clark’s

office on complainant’s behalf: her fiancé’s friend, Sam G. (“Sam”), and Karam R. (“Karam”)

(collectively referred to as “Clark’s barricade”).

     61.     Notably, Clark was a personal advisor to Complainant for over seven months before

April 2019 through the Academic Achievement Program, which was for medical students who

struggled with the rigors of the program in the fall semester. As a result, Clark was compromised

with a glaring conflict of interest which warranted an immediate, absolute recusal from the

matter the moment he was notified of Complainant’s allegations against Plaintiff. Instead, he

involved himself in every step of Complainant’s false plot to do away with Plaintiff in order to

avoid responsibility for her infidelity.

     62.     Sam and Karam informed Clark of Complainant’s (false) accusations that Plaintiff

made unwanted sexual advances in March 2019 and sexually harassed her in April 2019. While

spreading her vicious rumors, however, Complainant, of course, left out the details of her and

Plaintiff’s months-long romantic relationship and intimate friendship which lasted until early

April.

     63.     Upon hearing the allegations, Clark, without first speaking to his mentee, contacting

Plaintiff or investigating the secondhand claims, feared for Complainant’s safety due to the fact

that Plaintiff was a Black male, and arbitrarily deputized Sam and Karam as Complainant’s

personal bodyguards, directing them to form a barricade between her and Plaintiff.




                                                 11
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 12 of 92




    64.     The following day, Complainant met with the UMMC Title IX coordinator Pamela

Greenwood and her deputy coordinator, Chris Morgan, to formalize her lies in an official Title

IX complaint.

    65.     On April 11, 2019, Plaintiff, without yet being advised of the false and defamatory

allegations against him, approached Complainant prior to their class starting.

    66.     Complainant was sitting behind the front row of desks in the lecture hall, and

Plaintiff engaged in a calm, quiet and respectful conversation in which Complainant, for the first

time, informed Plaintiff she was no longer interested in pursuing a friendship with him. He did

not sit next to her and stayed a respectful distance from Complainant throughout the interaction.

    67.     The conversation concluded among the many student-eyewitnesses who were

shuffling in and out of class. Notably, these eyewitnesses were never interviewed. Karam then

approached Complainant and abruptly stated, “Let’s go to the Dean’s office.”

    68.     Plaintiff observed Complainant leave, and then return with her newly deputized

bodyguards, Clark’s barricade. Plaintiff then went by himself to Clark’s office.

    69.     Plaintiff calmly recounted his interaction with Complainant up to and including

Karam’s aggressive intrusion into the exchange.           Plaintiff informed Clark that he and

Complainant would no longer pursue a friendship.

    70.     As he returned to class, amid suspicious, and antagonistic glares from Clark’s

barricade, Plaintiff received a text from his good friend and confidante, “Sara”.

    71.     Sara urged him to return to tell Clark of the romantic aspect of their relationship,

because she was rightfully suspicious of Complainant’s adulterous behavior.

    72.     Plaintiff also spoke with his close friend, “Rachael,” who provided similarly sage

advice and support.



                                                12
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 13 of 92




    73.      Plaintiff, alarmed by the glares of Sam and Karam, took his friends’ advice and

returned to Clark’s office for a second conversation. Plaintiff informed Clark of the romantic

relationship, and explained he wanted to give Clark the complete, nuanced picture.

    74.      Notably, Clark never told Plaintiff that an official Title IX complaint had been made

against him, or that, as part of a story as old as the University’s racism, Clark directed Sam and

Karam to keep an eye on Plaintiff and protect the “innocent” white woman from the threatening

Black man.

    75.      After leaving Clark’s office, Karam and Sam accosted Plaintiff in the hallway

outside his classroom. Karam insulted Plaintiff; he called him “weak”, “scared” and “soft.”

Plaintiff informed Clark’s barricade that they were misinformed, and attempted to walk back into

the classroom to diffuse the situation.

    76.      The drama continued as Sam proceeded to block Plaintiff’s entry to the classroom.

Plaintiff attempted to peacefully avoid the hostile, improperly emboldened students, but Sam

forcefully pushed Plaintiff against the wall, causing a large noise overheard in two lecture halls.

    77.      Karam then approached Plaintiff from behind and applied a wrestling submission

hold. He pulled Plaintiff’s arms up behind his head and attempted to pull him into the hallway.

Plaintiff was thrown to the ground. After being attacked by Clark’s barricade, Plaintiff, anxious

and afraid, stepped outside to call his mother and calm down.

    78.      While standing outside an entrance to the academic building, after being attacked by

his fellow students, Plaintiff was next approached by UMMC campus police, Officer Alford and

Sargent Jenkins, who demanded Plaintiff’s name, role at UMMC, and identification.




                                                 13
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 14 of 92




    79.     The campus police also felt it was necessary to pat the model medical student down,

in front of his mother, who had come down to campus to support her loving son, an enduring

source of pride to his family and the community, after he was attacked by Clark’s barricade.

    80.     Unfortunately, there would be no consequences for the attack by Clark’s barricade.

Clark, for his part, was far more concerned with protecting himself and his mentee’s, the

Complainant’s, fabrication.

    81.     Clark then arrived at the scene he helped create with his bias, and immediately

directed campus police to remove Plaintiff from campus without providing even minimal due

process procedures enumerated in the UMMC student handbook. Clark threatened Plaintiff with

dismissal from UMMC and arrest should he return to campus. Notably, at this point Plaintiff had

still not been advised that there was a Title IX complaint against him.

    82.     Clark, in an effort to conceal his biases, prejudice and clear conflict of interest,

would later allege he felt Plaintiff was a “safety risk” and danger to the community, despite the

fact that Sam and Karam were the ones that assaulted Plaintiff. Significantly, Sam and Karam,

who are on information and belief, Caucasian males, were not disciplined for assaulting Plaintiff.

    83.     Not only did Clark display his racial animus in his arbitrary disciplinary decisions,

but he went so far as to suppress video surveillance footage of Sam and Karam’s attack on

Plaintiff in order to cover up the fact that Plaintiff had done nothing wrong.

    84.     Likewise, Clark instituted a unilateral “gag order,” directing Plaintiff not to speak

with anyone from the campus community, which prevented Plaintiff from recruiting some of the

exculpatory eyewitnesses to aid in his defense. Neither Complainant nor Clark’s barricade were

directed to cease their communications.




                                                 14
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 15 of 92




     85.     Thus, enabled by Clark, Complainant, Sam, and Karam engaged in an extensive

smear campaign, defaming Plaintiff prior to, throughout and after the subject school discipline.

Frequently contradicting themselves, the white students were empowered to declare a multitude

of lies as truth, with the administration taking their shifting stories at face value.

     86.     Sadly, April 11, 2019, was Plaintiff’s last day in the medical school at UMMC, as his

noble dreams of serving his community came crashing down under suspicious circumstances that

could only be created by conflicted, biased administrators with nefarious motives.

                C.      Professionalism Charges Adjudicated Covertly Resulting in Unjust
                        Expulsion by Conflicted Dean Williams

     87.     On April 16, 2019, Plaintiff received a letter from Defendant Williams advising

Plaintiff that the Dean’s Council met, in violation of UMMC’s policies, without notice to

Plaintiff, and decided to dismiss him for alleged repeated instances of unprofessional behavior.

     88.     Notably, Williams, prior to dismissing Plaintiff, explicitly told others she “hated”

Plaintiff. She was overheard making additional derogatory comments about him by multiple

witnesses on separate occasions.

     89.     There was a complete lack of due process prior to Plaintiff’s dismissal. The Dean’s

Council, consisting of Defendants Clark, Williams and LouAnn Woodward, Vice Chancellor and

Dean of the School of Medicine (“Woodward”), relied on unsupported, defamatory allegations to

dismiss Plaintiff without investigating the claims, serving formal notice of the charges or

providing Plaintiff with a meaningful opportunity to defend himself.




                                                   15
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 16 of 92




    90.     As stated in Williams’ letter, the Council relied on complainant’s lies and a 2018

email from UMMC employee Emma Liston alleging admittedly innocuous touching, which,

notably, Clark previously brushed off and informed Plaintiff that it was ‘not a big deal.’3

    91.     Plaintiff had no knowledge of the allegations that were considered by the Dean’s

Council and had no opportunity to defend himself.

    92.     The arbitrary and capricious decision of the Dean’s Council reeked of ulterior

motives, conflicts of interest and the abhorrent racism.

    93.     Notably, that same day, Plaintiff was notified for the first time of the Title IX

complaint against him, only after he had already been dismissed from the University.

    94.     After receiving the April 16, 2019 dismissal letter, Plaintiff attempted to obtain

information about the unwarranted dismissal, after his colleagues inquired about the

omnipresent, loud character assassination and the professional death sentence executed by Clark

and Williams. Plaintiff’s classmates heard rumors which were broadcast from the bowels of

social media to the Jackson campus by complainant and the emboldened, deputized barricade, as

well as their friends and associates.

    95.     Clark refused to speak with Plaintiff after banning him from campus, and further

directed Plaintiff that he could not speak to anyone within the school community via a gag order

to prevent access to the numerous eyewitnesses and exculpatory evidence relevant to his defense.

    96.     Williams only spoke to Plaintiff after multiple unanswered calls, between April 11,

2019 and April 16, 2019, and even then, she provided unabashed lies and bureaucratic

equivocation.
3
 Liston complained of Plaintiff’s inadvertent touching of her arm in an elevator and classroom,
but noted it was ‘quite possible’ Plaintiff was unaware of the allegedly offending conduct. When
Clark briefly mentioned Liston’s emailed allegations to Plaintiff, he explicitly stated, “I don’t
want you to be concerned. This isn’t something you should worry about. I, too, have to watch
myself to avoid people getting the wrong idea.”
                                                16
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 17 of 92




    97.     Plaintiff inquired why he was dismissed, while the students who accosted him, Sam

and Karam, received no consequences for their unprovoked attack.

    98.     Williams claimed the April 11, 2019 assault was not the reason for the dismissal, but

rather that the dismissal was based on Complainant’s allegations, as well as the aforementioned

innocuous allegation by Liston.

    99.     Incredibly, Williams also stated, incorrectly, she was not responsible for

investigation of the professionalism claims, because “that is not what we do in the school.” She,

again, claimed the dismissal was “preliminary”, and further admitted she dismissed him without

due process. The admission was as damning as it was true.

    100.    Williams successfully attempted to pass the buck to campus police throughout,

alleging they were investigating the matter. The police, however, actively avoided interviewing

Plaintiff until after the April 16, 2019 dismissal by the Dean’s Council. Notably, Plaintiff was

unable to make a report with UMMC police about Sam and Karam’s assault on him prior to the

Dean’s Council’s decision. He attempted to do so, however the campus police would not take a

report until after the professionalism proceeding was appropriately fixed by Williams and Clark.

    101.    In reality there was no legitimate investigation done in this matter. This was a

coordinated, willful sham process, because the outcome was preordained (dismissing the Black

student who was dating the white female student).

    102.    Plaintiff appealed the Dean’s Council’s decision, and Plaintiff was granted an appeal

hearing, which took place on May 3, 2019. Notably, the night before the hearing, Plaintiff was,

for the first time, provided with other unsubstantiated and provably false allegations from

another student, A.M. McDonnell (“McDonnell”), that had been considered by the Dean’s

Council in making the decision to dismiss Plaintiff.



                                                17
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 18 of 92




    103.    Additionally, Defendant Ray intentionally withheld relevant information concerning

Sam and Karam’s assault until the last possible moment. He waited until approximately 6 p.m.

on May 2, 2019, the evening before the professionalism appeal panel, to email the information to

Plaintiff’s advisor, which included a responding officer’s report, Sam and Karam’s false

statements to the police and emails to Clark.

    104.    Ray’s provision of this information less than twenty-four hours before the hearing

successfully prevented Plaintiff from calling appropriate witnesses or collecting exculpatory

evidence to refute the false allegations. Plaintiff could not prepare a meaningful defense.

    105.    Though Plaintiff had significant interests at stake on appeal (Plaintiff’s education,

medical degree, six-figure scholarship, research grant, professional memberships, future and

career prospects), he was further deprived of due process. The presiding appeal panel included

the same biased decisionmakers—the Dean’s Council—who wrongfully decided to dismiss

Plaintiff. He was not given appropriate notice of the hearing, full access to the evidence, the

opportunity to call his own witnesses or, incredibly, the right to cross-examine the opposing,

complaining witnesses.

    106.    The professionalism appeal panel hearing was a mere formality as Clark and

Williams, with the subordinate dean, Norris, ensured no real evidence would thwart their plans to

dismiss Plaintiff. They rushed the dismissal, with full knowledge that Title IX was investigating

the very same allegations proceeding before the panel and ignored video evidence that would

have cleared Plaintiff.

    107.    In addition to the lack of cross-examination of his accusers at the professionalism

hearing, Plaintiff was prohibited from submitting evidence on his own behalf. He provided over

a dozen letters to Williams that were written by colleagues, students and physicians, attesting to



                                                18
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 19 of 92




his professionalism. Williams willfully withheld this relevant evidence from the panel, much

like she withheld the Plaintiff’s campus police report from the panel and ensured Plaintiff did not

see any police reports against him until the night before the appeal panel hearing. Despite this

willful lack of notice, and late disclosure to prevent a meaningful defense, Williams admitted the

police reports against Plaintiff revealing her biased, wicked commitment to dismissing him.

     108.    Defendant Williams admitted there was no investigation performed by UMMC prior

to Plaintiff’s dismissal. The Dean’s Council simply believed the white female complainants,

with the false narrative bolstered by Clark. Williams could barely hide her own disdain, and clear

bias, when she admitted her own statements to the professionalism panel. She disingenuously

criticized Plaintiff’s stellar academics and his interest in research grants4.

     109.    Additionally, Defendant Hospodor acted unprofessionally at the professionalism

panel, slouching and sighing his way through the hearing, acting as a distraction and overtly

disrespectful to Plaintiff. As general counsel for the University, Hospodor was in a prominent

position, known by the panel members. Unfortunately for Plaintiff, it was reasonable for the

panel members to take their cues from the representatives of the University General Counsel’s

office.




4
 In contrast to Williams’ critical comments about Plaintiff’s academics, the person she referred
Plaintiff to meet with about academics, Dr. Penni Smith Foster (“Dr. Foster”), said that Plaintiff
had some of the best study strategies that she had ever seen from anyone. Dr. Foster does not
work in the Dean’s office; instead, she is an academic consultant, the director of the Office of
Academic Affiliations, and a professor at the medical school. Dr. Foster had Plaintiff complete
an assessment on study habits and email it to her. Dr. Foster provided this helpful information to
Williams, yet Williams was still disingenuously critical of Plaintiff’s performance as a student.
Further, Williams withheld Dr. Foster’s positive, objective assessment of Plaintiff’s academics
and study habits from the professionalism panel. Williams ensured her own negative (and more
subjective) remarks about Plaintiff’s academics and research interests prevailed.


                                                  19
       Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 20 of 92




     110.    Plaintiff lost the appeal, because Clark and Williams rubberstamped their own

Dean’s Council decision dismissing Plaintiff from UMMC.

     111.    As such, the UMMC conspirators, Williams and Clark, with the campus police at

their disposal, accomplished their unconstitutional goal. The professionalism appeal panel only

reviewed police paperwork against Doe.         Plaintiff’s side of the story was therefore never

investigated and, in fact, actively withheld from the appeal panel.

     112.    The May 3, 2019, professionalism appeal panel was a farce till the end, and further

insult to due process. As a final indignity for Plaintiff, Williams refused to provide Plaintiff with

the reasoning behind the professionalism appeal panel’s decision to uphold the dismissal.

     113.    Williams likely struggled to do so because there was no reasoning to support their

decision. Similarly, there was no evidence, fairness or integrity, present in the Dean’s Council.

The dishonorable deans controlled the Dean’s Council, with their glaring conflicts of interest,

emboldened by the University’s history of cruel, unchecked racism.

                D.     UMMC Police Participate in Deprivation of Plaintiff’s Constitutional
                       Rights

     114.    The campus police, for their part, actively avoided investigating the assault of

Plaintiff, because UMMC wanted to control the investigation, or lack thereof. Williams claimed

the deans were relying on the police investigation, while the police claimed they were

proceeding on the dean’s timeline.       The back and forth was orchestrated to delay taking

Plaintiff’s report.

     115.    Prior to Williams’ conspiring with the campus police to stall their investigation, and

cease communications with Plaintiff until after his dismissal, the campus police engaged in a

far-too-common interaction in this country.



                                                 20
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 21 of 92




    116.    As stated above, campus police detained Plaintiff on April 11, 2019, after he was

assaulted by Clark’s barricade. They seized Plaintiff, patted him down in front of his mother and

then trespassed him out upon Clark’s instructions.

    117.    The campus police officers, Officer Alford and Sergeant Jenkins, instantly believed

Complainant, and Clark’s barricade, because the students were white, like the responding officers

and Clark. While Complainant, Sam and Karam were all offered police escorts to make them

feel safe, the detaining officers warned Plaintiff he was not permitted to come onto campus. It

was clear Plaintiff was immediately presumed guilty of all allegations against him. This is

especially despicable given the fact the police officers were aware of the means of obtaining

definitive, exculpatory evidence in support of Plaintiff.

    118.    As Officer Alford noted in his report on April 11, 2019, UMMC had three (3)

cameras “in the area” where the assault occurred and he further noted Sargent Jenkins would

check the cameras. Upon information and belief, the cameras were checked, the video revealed

Plaintiff was the victim of the assault, the UMMC agents knew this, still proceeded against

Plaintiff and willfully permitted the deletion of the exculpatory videos.

    119.    The video was destroyed, even though Plaintiff repeatedly requested a copy of same.

This, combined with the conspirators’ refusal to take Plaintiff’s statement until after the covert

professionalism charges were decided, evidences an intentional avoidance of the truth and clear

spoliation on the part of UMMC.

    120.    UMMC did not want to preserve the proof Plaintiff was assaulted by the white

students, as it would prevent Title IX from generating the sham, unjust, process described further

below. The police did not allow Plaintiff to speak with them until after Williams pushed through




                                                 21
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 22 of 92




the unconstitutional dismissal. When Plaintiff was able to speak with an officer, after getting

evidence against the students, a supervisor came in to shut down the interview.

    121.    Williams was right when she told Plaintiff she provided no due process to him. The

same can be said for Clark, UMMC, in general, and the Title IX agents.

    122.    The Title IX investigation, and a second sham hearing, were more of the same: an

unjust mockery of due process.

    123.    Plaintiff was sadly expelled on April 16, 2019 on the professionalism charges, but

UMMC realized at least some investigation was needed to manufacture support for the

unsupported dismissal of Plaintiff.




               E.     The Title IX Sham Proceeding to Cover Up the Professionalism Farce

    124.    Plaintiff was notified of Complainant’s Title IX complaint against him on April 16,

2019, after he had already been dismissed from the University on professionalism grounds.

    125.    As such, the University felt so strongly as to embark on a 4-month-long investigation

and adjudication of the very same allegations that were already addressed in the professionalism

proceeding. Notably, Plaintiff was not a “student” at the time the investigation was commenced,

due to the fact that he had already been dismissed.

    126.    The discrimination, however, was omnipresent at UMMC for Plaintiff, much as it

has been for several decades. While racial discrimination has a well-documented history at the

University of Mississippi, Plaintiff was also subjected to the more recent phenomenon of gender

bias by the Title IX team. Members of Title IX, most notably Defendant McClendon, the

assigned Title IX investigator on the case, her Sexual Misconduct Investigation Team (“SMIT”)

and Title IX Director, Defendant Greenwood, actively ignored Complainant’s ever-changing


                                                22
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 23 of 92




allegations, and obvious credibility concerns, to retroactively justify the professionalism

dismissal and manufacture a second unconstitutional dismissal.

    127.    Notably, McClendon was not fit for her role as an investigator because she is clearly

biased against men. McClendon is a self-described “Feminist” according to her Twitter profile,

and consistently established, through her words and actions, that she is incapable of serving as a

neutral, unbiased investigator for sexual misconduct investigations. McClendon’s words and

actions revealed her gender bias and rendered her generally unfit for participation on the SMIT.

Such evidence of bias includes, without limitation:

               a. McClendon does not take her role as a neutral sexual misconduct
                  investigator seriously. She laughed at Plaintiff on multiple occasions
                  during the subject Title IX investigation, and showed a general
                  indifference to providing a prompt, thorough and fair investigation in
                  the instant matter.

               b. On November 13, 2014, McClendon tweeted that she “just learned
                  hearings are needed within 60 days. 100% sure 2 years is greater than
                  60 days.”      This tweet would prove unfortunately prescient as
                  McClendon had no interest in adhering to the 60-day rule, or many of
                  the rules in accordance with the Title IX policy. She would later tell
                  Plaintiff his hearing would not take place expeditiously, with little
                  concern, as she was going on vacation.

               c. McClendon has made numerous public statements, on her social media
                  accounts, in which she defiantly supports the notion that all women
                  who make accusations against men should be automatically believed,
                  including a statement that she believed the women who accused
                  Senator Al Franken.

               d. More troublingly, McClendon shared the statement “innocent until
                  proven guilty is only for criminal convictions.”        The SMIT
                  investigator should know, and receive training on the fact, that
                  respondents are shielded with a presumption of innocence in Title IX
                  matters, in accordance with applicable Title IX guidance and
                  specifically under UMMC’s own sexual misconduct policy.

               e. McClendon performed in a production of the Vagina Monologues, a
                  play by Eve Ensler that focuses on women empowerment.



                                               23
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 24 of 92




               f. McClendon donates annually to the Mississippi Foundation for
                  Women.      As a former board member, she participates in the
                  organization’s events and ensures, with Dr. Woodward, UMMC Office
                  of Diversity and Inclusion is a corporate donor for the organization.

               g. McClendon informed Plaintiff that the Title IX process he suffered
                  through was required as a condition of money the University received
                  from the federal government.

    128.    McClendon’s biases were on full display in the instant matter as she served as the

lead investigator of the assigned SMIT and, as described further below, would also serve as the

lead prosecutor at the Title IX appeal hearing, disregarding school policy in bringing the charges

against Plaintiff on behalf of complainant.

    129.    In general, the subject Title IX investigation, decision and appellate hearing were,

much like the professionalism panel, nothing more than an administrative Three-Card Monte

scam in which Plaintiff’s rights were wholly disregarded.

    130.    Upon information and belief, the Title IX matter was only brought, after Plaintiff

was already expelled from campus, in order to retroactively justify and cover up for the farcical

injustice of the professionalism panel.

    131.    Greenwood ignored UMMC’s own protocols when she failed to immediately initiate

a formal Title IX investigation. Greenwood allegedly received the complaint on April 8, 2019,

from Clark, but did not conclude her investigation until April 16, 2019, when she notified

Plaintiff that she was initiating a formal investigation.

    132.    Moreover, Title IX refused to investigate, or even include the April 11, 2019 assault

by Sam and Karam in the matter, despite including them as witnesses at the hearing. Like the

professionalism panel, the administrators were keenly aware they were the assailants and

unjustly intended to keep the punishment focused on Plaintiff.




                                                  24
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 25 of 92




     133.    On April 23, 2019, Plaintiff first met with Greenwood and Ray, from the General

Counsel’s office. The initial meeting with Title IX was not at UMMC, but at the law office of

Thomas Whitfield, UMMC’s outside litigation counsel.           UMMC Police were present at

Whitfield’s law office to further intimidate Plaintiff.

     134.    Greenwood and her counsel were unabashedly adversarial to Plaintiff. Greenwood

again deviated from UMMC policy and avoided disclosing complainant’s accusations to Plaintiff

prior to this initial meeting.

     135.    Defendant Ray began the conversation with an implied threat to intimidate Plaintiff.

Ray asked Plaintiff’s advisor, Lawrence Blackmon, “Do you practice in criminal law,

Lawrence?” Ray, with campus police officers seated nearby, was indicating that it would be

necessary for Plaintiff to have criminal defense representation, in addition to an advisor for the

Title IX investigation.

     136.    Shortly after Ray made his intentionally threatening comments, the initial Title IX

meeting was cut short by Plaintiff’s advisor because Greenwood was also blatantly adversarial,

aggressive and coercive in her questioning of Plaintiff.

     137.    The initial meeting was, unfortunately a good prognosticator for the remainder of the

Title IX proceeding. Plaintiff was presumed responsible throughout, with no chance to defend

himself in the biased, sham cover-up of a school disciplinary proceeding.

     138.    The biased investigators of the SMIT unit, led by McClendon, conducted a

one-sided, controlled investigation, that favored the female complainant completely. The SMIT

investigators met with complainant three times, as compared to Plaintiff’s one chance to provide

his side of the story.




                                                  25
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 26 of 92




    139.    Plaintiff appeared for his sole interview with McClendon on May 20, 2019.

McClendon only focused on complainant’s fantastical claims of unwanted sexual advances from

March 2019, which were so incredible and contradicted by extensive communications of the

parties, that even the outwardly biased investigator could not find him responsible for same.

    140.    Plaintiff was prevented, however, from discussing at length the sexual harassment

claims for April 2019, for which he had similar exculpatory evidence and reasonable

explanations to put certain communications in context. As a result of McClendon’s filtering of

evidence, Plaintiff was deprived of the opportunity to defend himself.

    141.    Plaintiff provided the investigators with the name of several witnesses, all of whom

would support his defense. McClendon did not interview a single witness Plaintiff requested,

opting to stick with the witnesses who assaulted Plaintiff and were willing to lie on

Complainant’s behalf.

    142.    McClendon also avoided conducting meaningful interviews of Liston and

McDonnell, the two females Clark recruited, and Williams relied upon, for the professionalism

panel determination. McClendon did not investigate the motives of Clark or his recruits, but

relied upon the false allegations to support their finding of sexual harassment. Her job was to

cover-up the sham professionalism adjudication, not reveal the truth.

    143.    McClendon exemplified all of the failings of the single-investigator model, as she

was able to manipulate the proceedings throughout. In addition to the above witness

cherry-picking and evidence tampering, she was wholly adversarial to Plaintiff and explicitly

refused to interview a key eyewitness, Sara, named by Plaintiff as someone with first-hand

knowledge of the incidents in question.




                                                26
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 27 of 92




    144.    In late May 2019, when Plaintiff inquired as to how long the process would take, and

noted the length of the investigation to date, McClendon simply shrugged him off, and told him

she “was about to go on vacation and couldn’t help him with that.”

    145.    McClendon treated the Title IX process as another opportunity to empower women

in totality, regardless of consequences. McClendon exhibited favorable treatment to the female

complainant in both the investigation, and in reaching her biased, unsupported finding in the

SMIT investigation report.

    146.    On or around June 27, 2019, Plaintiff received notice that he was found responsible

for sexual harassment for the alleged unwanted contact of complainant by Plaintiff in April of

2019. Even the biased unit, however, was unable to find Plaintiff responsible for the physical

sexual assaults as alleged by complainant in March 2019, because the evidence, namely text

messages provided by Plaintiff, was overwhelmingly in Plaintiff’s favor.

    147.    The determination was made without a hearing and without any opportunity for

Plaintiff to defend himself. Critically, Plaintiff had not even received the investigation report at

the time he was found responsible.

    148.    On June 29, 2019, Plaintiff requested an appeal hearing in accordance with the Title

IX policy of UMMC.

    149.    On July 23, after two weeks of Plaintiff making repeated requests for information to

prepare for the appeal hearing, Greenwood emailed Plaintiff stating “We are attempting to

schedule the Hearing at a time that is convenient for all parties. We anticipate the Hearing to be

set in the middle of August. You will be given ample notice and time to review all relevant

information.” Notably, “middle of August” was when the next school year was slated to start.




                                                27
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 28 of 92




Clearly, the unexplained delay was meant to preclude Plaintiff from continuing in his medical

education, whether at UMMC or elsewhere.

     150.    On August 7, 2019, nearly four months after the Title IX process began and only one

week before the Title IX appeal hearing, Greenwood emailed Plaintiff information regarding the

hearing and investigative report, with evidence. This was Plaintiff’s first opportunity to see the

SMIT investigative report and evidence, after he had already been found responsible.

     151.    Significantly, the report stated, for the first time, very detailed accusations of sexual

assault and harassment. These accusations came from written statements that Greenwood

requested Complainant, Sam, and Karam to write up and submit to her office after their

interviews. The same was not asked of Plaintiff or his witnesses.

     152.    However, Greenwood did not produce these written statements for the final report

because they contained stark inconsistencies that could have been used to impeach witness

credibility at the Title IX hearing.

     153.    The Title IX appeal hearing was held August 15, 2019. Much like the Title IX

investigation, and the professionalism adjudication, the hearing was a biased, unjust affair in

which Plaintiff’s rights were wholly ignored.

     154.    The hearing consisted of a show of force to intimidate Plaintiff, who was offered no

support services.    This intimidation tactic included the presence of two university associate

attorneys, Ray and Hospodor, a paralegal, the Title IX hearing officer, three panelists, and the

Title IX Director.    Upon information and belief, the hearing officer was UMMC’s outside

counsel, Mr. Thomas Whitfield, who is not a university employee or Title IX administrator.

     155.    Whitfield was plainly unaware of proper Title IX protocols as he failed to maintain

order and permitted the classless complainant to continuously make facial and hand gestures



                                                 28
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 29 of 92




throughout the hearing which were disrespectful to Plaintiff. Whitfield added his own disrespect

to his client’s proceedings as he repeatedly mispronounced Plaintiff’s name throughout the

hearing.

    156.      Greenwood, for her part, oversaw the show of force and sham hearing. Greenwood

sat with the panelists and advised them throughout the hearing.

    157.      Plaintiff was present at the hearing, while complainant appeared via screen remotely.

She sat with both of her support people, one actual advisor assigned by UMMC and, shockingly,

McClendon, who clearly took the position of Complainant’s personal protector, advocate and

prosecutor.

    158.      Unbelievably, after already finding Plaintiff responsible for sexual harassment,

McClendon was permitted to serve as both a ‘prosecutor,’ as fittingly labeled by Whitfield, and

as one of Complainant’s advisors/representatives at the hearing. McClendon presented the matter

to the Title IX appeal panel.

    159.      McClendon controlled the investigation completely, considering, framing and

manipulating evidence and witnesses in the light most favorable to the female complainant.

McClendon secured the conviction of Plaintiff by presenting her report to the Title IX panel, all

while sitting with Complainant remotely. McClendon then acted as Complainant’s advisor and

support person, providing encouragement and cross-examining Roe’s witnesses.

    160.      McClendon’s conduct, much like that of the associate attorneys of the general

counsel’s office, was unapologetically adversarial to Plaintiff.       She, along with Ray and

Hospodor, influenced the panel members to believe Doe was the adverse party, and a danger, to

UMMC.5


5
  It is also notable that UMMC had campus police officers present outside both the
professionalism appeal panel and the Title IX panel. This was done to influence the panel
                                                 29
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 30 of 92




    161.    McClendon exhibited a lack of proper Title IX training, general ineptitude and

callous, hateful bias, in leading the SMIT team. She could not hide her bias towards Plaintiff, as

the Black male. The Complainant, as the female was treated far more favorably than Plaintiff, as

the male respondent.

    162.    Greenwood, who met with the Complainant twice, in addition to McClendon, who

met with her at least once, was present to oversee the injustice at the hearing. The Title IX

administrators ensured Complainant took advantage of the accommodations provided by

UMMC, including the assistance of the two advisors at the Title IX hearing. Greenwood also

inappropriately coached the Title IX panel members in the trauma informed approach throughout

the hearing, providing a built-in advantage for “victims.”6

    163.    McClendon filled the dual roles of investigator and prosecutor/advocate, despite

prohibition of such in the newly established Title IX regulations. In addition to serving as

investigator and the prosecutor, McClendon acted on complainant’s behalf after the initial

presentation of her report’s findings.

    164.    In juxtaposition to her consistent, omnipresent support of complainant, McClendon

did the bare minimum to feign fairness, concern or even slight interest in justice for Plaintiff.

members to make them think Plaintiff, the victim of assault on April 11, 2019, was dangerous
and a threat to the UMMC community.
6
  The use of the trauma-informed approach has come under fire from scientists and courts alike.
See “Memory and Neuroscience Experts Warn Title IX Training Is Driven By Junk Science, at
https://www.thecollegefix.com/bulletin-board/memory-neuroscience-experts-warn-title-ix-trainin
g-driven-junk-science/ (“One of the ‘self-styled experts in the neurobiology of trauma’ is
Michigan State University’s Rebecca Campbell,19 who is not a neuroscientist and admits it’s an
‘overreach’ to use her research as gospel in Title IX investigations”); “Judge Rebukes UC Santa
Barbara for Using Trauma-Informed Approach in Title IX Proceeding” at
https://www.thecollegefix.com/judge-rebukes-uc-santa-barbara-for-using-trauma-informed-appro
ach-in-title-ix-proceeding/ See also Norris v. U. of Colorado, Boulder, 2019 WL 764568 at * 9
(D. Colo. 2019) (among other things, trauma-informed training supported plausible allegations of
gender bias in Title IX proceedings); see also ATIXA Position Statement, ATIXA, available at
https://cdn.atixa.org/website-media/atixa.org/wp-content/uploads/2019/08/20123741/2019-ATIX
A-Trauma-Position-Statement-Final-Version.pdf.
                                                30
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 31 of 92




She interviewed Plaintiff only once and offered him no accommodations from the school.

Plaintiff was forced to find his own support person for the process, including the hearing.

    165.       When Plaintiff did speak with McClendon, she was outwardly disrespectful to

clarify that her position was adversarial to him.

    166.       McClendon callously mocked Plaintiff at the hearing. She laughed at him while he

was explaining the actual events that occurred in the most traumatic time of his life, and

intentionally muted the video feed at times throughout the hearing. McClendon did not take the

situation, or respondent’s rights, seriously.

    167.       The lack of decorum, and shameless disregard of UMMC’s policy, were evident

earlier in McClendon’s failure to abide by the sixty-day timeline for investigation with no

justification for the delay. She had no qualms delaying the proceeding as it lasted over four

months to go on her aforementioned vacation. Moreover, McClendon failed to keep Plaintiff

apprised of the investigation timeline as required by UMMC policy.

    168.       McClendon read her report to the panel at the Title IX hearing. She intentionally

omitted certain relevant portions of the parties’ intimate communications from the investigative

report and findings to support her bogus finding of sexual harassment for the April 2019

allegations.

    169.       Similarly, McClendon editorialized the tenor of the April communications which she

did present, removing messages where complainant was affectionate or communicated with

Plaintiff after allegedly cutting off communications, to make it appear as if Plaintiff was the only

one demonstrating affection or initiating conversations. The selective inclusion and exclusion of

communications, as opposed to including the entire universe of exchanges, was done specifically

to portray Plaintiff as some creepy perpetrator who persisted in his pursuit of an unwilling



                                                    31
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 32 of 92




participant. Neither the evidence collected by the SMIT unit, nor reality, support the conclusion

finding respondent responsible for sexual harassment.

    170.      McClendon was permitted to read her report under the Policy; however, she

exceeded her authority by questioning witnesses for Complainant. Under the policy, Plaintiff’s

advisor was not permitted to ask questions of witnesses at the hearing. McClendon’s bias

therefore affected the entire proceeding: she chose which witnesses to interview, and which

evidence to pursue; the evidence she did have was selectively included in the reporting; later at

the hearing, as prosecutor and, improperly, Complainant’s advocate, she read the biased report

plus controlled the proceedings in presenting witness testimony and mocking Plaintiff.

    171.      Ray also demonstrated abhorrent behavior throughout the hearing. The associate

general counsel, after permitting Complainant to drone on for hours on points irrelevant to the

report, rudely interrupted Plaintiff’s testimony in a transparent attempt to rush Plaintiff through

his testimony under the guise of “panelists with family obligations.” Ray suggested, if Plaintiff’s

testimony was to go much longer, then they would need to adjourn the hearing and come back.

Ray’s obstructive behavior was, again, intended to intimidate Plaintiff and prevent him from

providing all of his evidence.7 Plaintiff advised this was his first opportunity to present all of his

evidence, given McClendon was not interested in fairness or the true, full story. Ray backed off

sheepishly.

    172.      Ray’s point was made, however, as Plaintiff felt pressure to hurry through his

testimony, and the panelists then knew who to blame for the late evening. Ray further revealed

the reason for his interruption when he left in the middle of Plaintiff’s testimony.




7
  Additionally, when Plaintiff began to cry during his testimony, Ray dismissively told him to
leave the room. Ray did not intervene so callously when complainant cried alligator tears.
                                                 32
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 33 of 92




    173.    Throughout the hearing, Complainant was given wide latitude to speak on all events

that allegedly occurred during the Spring 2019 semester.        Conversely, Whitfield informed

Plaintiff that, because the March 2019 allegations were found to have not occurred by the

investigator, that he should focus on the April 2019 allegations. It was highly prejudicial for

outside counsel to prohibit Plaintiff from responding to the incendiary March 2019 allegations

that had heard by the panel during Complainant’s testimony, much like it was prejudicial to

prevent him from addressing the April 2019 allegation of sexual harassment during the

investigatory interview with McClendon.

    174.    Plaintiff was accompanied by an advisor, with unimpeachable integrity and

exceptional depth of experience in the Title IX field. Ms. Brandi Williams, an Assistant Dean of

Students for Student Integrity at University of North Georgia, attended the Title IX panel with

Plaintiff to serve as his advisor. Ms. Brandi Williams has over 20 years of experience working

with student discipline issues and has served as both a Title IX investigator and a Title IX

hearing chair.   Ms. Brandi Williams was unfortunately unable to actively participate in the

hearing due to UMMC’s policy, but she did witness what she described as, “truly an injustice

against [John Doe].”

    175.    The Title IX hearing, with all of the superfluous UMMC employees present, was,

according to Ms. Brandi Williams, organized to provide “an intimidating environment for [John

Doe].” The environment was, much like McClendon’s investigation, set up for Complainant to

have all of the support and services provided, whilst there was nothing in the way of support for

Plaintiff. Ms. Brandi Williams observed this dynamic at the hearing, “show[ed] a bias on behalf

of the hearing panel and the university,” and she further noted UMMC’s show of force was

intended to intimidate Plaintiff.



                                               33
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 34 of 92




    176.    UMMC’s intimidation tactics, coddling Complainant then rushing Plaintiff, as well

as the Defendants’ genuine disinterest in justice, created an environment where Plaintiff’s appeal

would never be given fair consideration. Accordingly, the appeal panel rubberstamped

McClendon’s finding of responsibility.

    177.    The Title IX process, like the professionalism panel, was yet another vehicle for

Plaintiff, the “one” Black male who was railroaded by UMMC, kicked out under the pretext of

“professionalism” concerns and the manufactured Title IX kangaroo-court-approved Sexual

Harassment.

               F.     Aftermath: Plaintiff Joins Long Line of Black Males Undone by
                      Unjust System in Mississippi

    178.    Sadly, the indignity and injustice did not stop for Plaintiff after the August 15, 2019,

Title IX appeal hearing. Plaintiff was officially expelled from UMMC a second time, and his

dreams of becoming a doctor, and beacon of light to lead and treat the underserved communities

in Jackson have been extinguished.

    179.    Complainant, Clark’s barricade of Sam and Karam, along with their friends and

compatriots, like McDonnell participated in a never-ending smear campaign, defaming Plaintiff

to his former classmates, colleagues and neighbors, so that his hard work, reputation and good

name have all been dragged through the proverbial mud without recourse.

    180.    The campus police, after refusing to permit Plaintiff to file a report of assault against

Sam and Karam, finally permitted Plaintiff to report the assault by both members of Clark’s

barricade in October 2019.      Upon information and belief, their co-conspirators at UMMC

informed the campus police that the report could be taken for Plaintiff’s railroading was

complete. The expulsion would not come back to haunt them.




                                                34
       Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 35 of 92




      181.    Plaintiff attempted to pursue justice through the Hinds County Justice Court but,

 sadly, the criminal justice system remains unjust for Black people in this country.

      182.    On December 6, 2019, the unplanned start of trial, Ray and UMMC intervened to

 speak to the local prosecutor. Ray was present at the trial to support Sam and Karam. Upon

 information and belief, Ray notified the prosecutor that UMMC did not want to see a conviction.

      183.    The prosecutor did not admit the Title IX transcripts, which revealed Sam and

 Karam changed their stories. The take down of Plaintiff was complete.

      184.    Unfortunately for Plaintiff, and all African-American males enrolled in UM’s

 medical college, the unconstitutional injustice described herein has happened before and will

 surely happen again; for the institutional biases and systemic racism are so imbedded in UM’s

 culture that the indignity Plaintiff suffered was not only possible but highly probable.

II.          BACKGROUND

             A. Plaintiff’s Treatment Came Directly Out of a Long and Well-Established
                Institutional Policy Which Routinely Denies Due Process and Treats Black
                Men Worse Than Others

               i.   UM’s History of Institutional Racism

      185.    The University’s longstanding history of racial discrimination has been covered

 extensively by local media. The history appears deeply rooted within the public university’s

 fabric, including the nickname. “Ole Miss” was proposed in 1896 by a student, and came “from

 the language of the Ante-bellum ‘Darkey,’ who knew the wife of his owner by no other title than

 ‘Ole Miss.” See Becca Andrews, The Racism of “Ole Miss” Is Hiding in Plain Sight, Mother

 Jones Daily (Jul. 1, 2020).

      186.      The University’s Chancellor has failed to respond to negative press about the

 school’s roots with contrition, whether with a simple apology and acknowledgment of the past,



                                                  35
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 36 of 92




or even by denouncing the name as a nod to the days of slavery and the persistence of racial

caste in the school’s community.

    187.    Uncomfortable discussions about racism, and ineffective responses to this

long-standing hatred, have been a constant for decades at institutions of higher learning in

Mississippi. At a minimum, the discourse can be traced back to the heroic efforts of James

Meredith in becoming UM’s first Black student in 1962.

    188.    By way of recent example, in 2014, UM students complained of deep-seated racism

within Greek life, which makes up a large part of the student body. One report noted that “every

black student in the room said that they had been called the ‘N-Word’ at least once on campus”

and went on to state, “[f]rom rejection of people of color into the organizations, to chanting ‘The

South will rise again’ at sporting events, to hurling racist and sexual epithets at innocent

passers-by, the Greeks are viewed as a major problem.” See Scott Jaschik, Mississippi tackles

race relations and ‘Ole Miss’ nickname , Times Higher Education (2014).

    189.    That same year, in April 2014, a group of fraternity members tied a noose around the

neck of a James Meredith statue. See Associated Press, Ole Miss frat shuttered in wake of noose

accident, CBS News (Apr. 18, 2014).

    190.    A few months later, in July 2014, a Black student, and member of the Honors

College, was attacked by a group of men when she returned to her housing complex. The men

“doused her with an alcoholic drink and called her a ‘black nigger.’” See Emily Wagster Pettus,

Ole Miss moves Confederate statue from prominent campus spot, ABC News (Jul. 14, 2020).

    191.    Ed Meek, whom the School of Journalism was formerly named after, started a

Facebook controversy when he posted photos of two Black women after a football game,

suggesting the police needed to take care of the ‘community problem.’ See Ko Bragg, Meek’s



                                                36
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 37 of 92




Post on Black Women Prompts Demand for Renamed Journalism School, Jackson Free Press

(Sept. 21, 2018).

    192.    The University has historically failed to adequately address incidents of racism, as

evidenced by its mishandling of the two students that posed with guns in front of a shot-up

Emmett Till memorial sign. See Jerry Mitchell, Here’s Proof Ole Miss Knew Identities of Two

Students Who Posed in Front of Shot-Up Emmett Till Sign, but Did Little, ProRepublica (Jul. 30,

2019). Chancellor Larry Sparks did not publicly reprimand the students. He acknowledged UM

mishandled the situation, but only in response to national media coverage.

    193.    When confronted with a number of racist emails about Black students, produced by a

UM graduate, the Provost called the emails “appalling,” yet declined to address the situation

fully. He failed to share how the University would address these rotten systemic issues

throughout the University and gave no assurances it would do so. See Christian Middleton and

Donna Ladd, ‘Ole Miss’ Vs. ‘New Miss’: Black Students, Faculty on How to Reject Racism, Step

Forward Together, Mississippi Free Press (Aug. 15, 2020).

    194.    In December of 2020, UM sent a termination letter to Dr. Garrett Felber, a

celebrated, tenure track assistant professor of Black history, who had a well-documented history

of raising grant money for studies and programs dedicated to educating and empowering

individuals currently stuck in the American carceral system. See Christian Middleton, UM Fires

History Professor Who Criticizes ‘Powerful, Racist Donors’ and ‘Carceral State’, Mississippi

Free Press (Dec. 15, 2020). Dr. Felber had previously been awarded a one-year fellowship at the

W.E.B. Du Bois Research Institute at Harvard in August of 2020. Id. Dr. Noell Wilson, UM’s

History department chair, praised Dr. Felber publicly to UM News in August 2020, lauding, “his




                                               37
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 38 of 92




national profile in the field of Black history,” and the advancement of his “two pioneering

interpretive projects.” Id.

    195.    Despite the public praise from his department chair four months prior, Dr. Felber

received his termination letter on December 10, 2020, advising his employment with UM will

end December 31, 2021, due to his alleged “repeated refusal to speak” with Dr. Wilson. Id.

    196.    Dr. Felber refutes his chair’s claims and suspects UM’s reasons for ending their

relationship with him are more nefarious. He submits the firing is a direct response to a conflict

which arose in late October 2020, when Wilson rejected a $42,000 grant the History department

was awarded for an education project on mass incarceration and immigrant detention. Wilson

provided Dr. Felber with a pretextual response to the racist rejection, and claimed the project was

political, rather than historical, and could potentially harm the history department’s ability to

procure funding. Id. Dr. Felber tweeted his assessment of the dynamic, “The real issue is that

(UM) prioritizes racist donors over all else. So it’s not some mythic politics v. history binary, but

that this antiracist program threatens racist donor money. And racism is the brand. It’s in the

name.” Id. (emphasis added).

             ii.   UMMC’S Institutionalized Racism: ‘One Black Student from Every
                   Class’

    197.    Of course, as the instant matter exemplifies, the University’s issues with race are not

contained to the Oxford flagship campus. Indeed, while UMMC’s Public Relations Department

works overtime to generate favorable press boasting of a diverse, evolved community at the

State’s only academic medical center and only Level 1 trauma center, UM’s unjust treatment of

Black students is also prevalent at the UMMC satellite campus, among both the medical students

and the administrators.




                                                 38
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 39 of 92




    198.    In 2019, the Mississippi medical scene was described as having “a sinister history of

intransigent racial discrimination the state is still trying to overcome.” See Gary Pettus, Medicine

still mending from Jim Crow era, Mississippi Medicine (2019). Clearly, this ‘sinister history’ still

haunts UMMC to this day. Plaintiff was the subject to this ‘intransigent racial discrimination’

and was dismissed as a result.

    199.    UMMC’s unconstitutional discrimination is not merely conceptualized in the media

but is felt firsthand by the Black students within the University’s medical program, such as

Plaintiff. Upon information and belief, UMMC has a history of giving stronger due process

protections to white students than the nominal protections for similarly situated Black students in

disciplinary proceedings.

    200.    Sadly, the Black students at UMMC, like Plaintiff and his classmates, will inevitably

hear a sad, prophetic refrain upon entering their chosen medical school: ‘UMMC kicks out one

Black student from every first-year class.’ Whether the pretextual reason provided is an alleged

professional or academic basis, Plaintiff was the ‘one’ from his class.

    201.    Plaintiff’s class, the class of 2022, was apparently the largest class in history of

UMMC, with 165 students; however, much like UM, Black students are sadly underrepresented

in the medical school as compared to the state’s demographics. Despite the increased admission,

Plaintiff was only one of ten African American students in the class of 2022, seven male and

three females.   He certainly did not receive the same due process protections as his white

counterparts.

    202.    For example, on information and belief, a former white medical student and alumnus

of UMMC was permitted to have legal counsel present evidence and advocate on the student’s

behalf during school disciplinary proceedings for alleged HIPAA violations. This student was



                                                39
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 40 of 92




suspended for two weeks and was permitted to have his legal counsel defend him at a school

hearing to remove the sanction from the student’s record. This student has successfully finished

his education at UMMC and now works as a medical doctor.

    203.      In contrast, Plaintiff was not permitted to have his legal counsel assist him during his

school disciplinary proceedings. Rather, Plaintiff was told multiple times that his legal counsel

was only permitted to be present at the hearing and was not permitted to actively represent

Plaintiff even though the sanctions Plaintiff was facing were far more severe than that of the

aforementioned white student with adequate legal counsel.

    204.      UMMC’s tendency to afford white students more due process than Black students is

not limited to this isolated incident. On information and belief, a white medical resident, when

facing multiple accusations of sexual misconduct, was not officially removed from the residency

program until after the conclusion of the Title IX investigation.

    205.      In Plaintiff’s case, however, UMMC inflicted the unduly harsh sanction of dismissal

upon Plaintiff before the Title IX investigation was commenced, under the guise of unspecified

“professionalism” charges.

    206.      On information and belief, there are multiple additional white students that

underwent the Title IX investigative process at UMMC and to whom UMMC did not apply the

same presumption of guilt and unduly punitive sanction as it has done to Plaintiff, whether

before or after the conclusion of the Title IX investigation.

    207.      Additionally, a white undergraduate student of UM was found responsible of rape, a

more serious finding than the one Plaintiff was unjustly found responsible and dismissed for, yet

said white student successfully appealed his expulsion, which was reduced to a two-year

suspension.



                                                  40
       Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 41 of 92




     208.    This deep-rooted bias against Black male students is also felt in the educational

setting.

     209.    Plaintiff observed a white student cheating on a Histology exam, after which

Plaintiff and a fellow Black student reported the cheating to the professor, as the UMMC code

requires. The white professor did not want to hold the white student responsible, so he excused

the cheating.

     210.    Further, the first Black medical class president was voted out of her position during

her second year for a white classmate; upon information and belief, a class president being voted

out is as rare as a Black student being voted in.

     211.    On information and belief, a certain school administrator at UMMC exemplifies the

institutionalized racism by refusing to work with Black medical students on their recruiting

efforts.    The medical students attempted to recruit other Black students by inviting the

undergraduates from colleges across Mississippi to UMMC.           The plan was for the college

students to attend panels and workshops aimed at improving their applications and maximize

performance at interviews. The administrator did not want to help with this noble cause.

     212.    UMMC has a history of the underhanded, racist behavior on display in the instant

matter. In fact, the Honorable Carlton W. Reeves has noted, “[U]nfortunately, this is not the first

time a plaintiff has produced evidence that a UMC manager asked a subordinate to fabricate

‘disparaging letters concerning [the plaintiff’s] professionalism.’ Zhan v. Univ. of Mississippi

Med. Ctr., No. 3:14-cv-777-CWR-FKB, 2016 WL 5374141, at *5 (S.D. Miss. Sept. 26, 2016).”

Smith v. Univ. of Mississippi Med. Ctr., No. 3:16-CV-885-CWR-FKB, 2018 WL 3231267, at *2

(S.D. Miss. Mar. 7, 2018).




                                                    41
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 42 of 92




    213.    UMMC has certainly participated in a multitude of public relations campaigns to

portray themselves as proponents of social justice and justice in health, but the oft-described

“justice” is hard to come by for Black students.

    214.    The University’s glacial, if not nominal, movement towards protecting the Black

students from the unjust treatment and racial discrimination still plaguing the school’s halls is in

stark contrast to the expeditious advancement of female students at UMMC in accordance with

the Vice Chancellor and Dean of the School of Medicine, Dr. Lou Ann Woodward’s, stated plan.

    215.    The advancement of female medical students, like the eradication of sexual assault

on college campuses, is a noble goal no right-minded person could argue with; however, the

hypervigilance for responding to complaints of sexual misconduct has led to a system in which

male students, particularly Black male students like Plaintiff, are provided limited rights and

limited ability to defend themselves against false accusations.

           B. UM Faces Federal Pressure to Respond Aggressively to Complaints of Sexual
              Misconduct

               i.   The April 2011 “Dear Colleague Letter”: The Office for Civil Rights
                    Places Pressure on Universities to Aggressively Pursue Sexual Misconduct
                    Complaints

    216.    On April 4, 2011, the Department of Education’s Office for Civil Rights (“OCR”)

issued a guidance letter to colleges and universities in receipt of federal funding, which became

widely known as the “April 2011 Dear Colleague Letter” (“DCL”).

    217.    The DCL advised recipients that sexual violence constitutes sexual harassment

within the meaning of Title IX of the Education Amendments of 1972 and its regulations, and the

DCL directed schools to “take immediate action to eliminate the harassment, prevent its

recurrence and address its effects.” DCL at 4.




                                                   42
       Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 43 of 92




      218.   The DCL responded, in part, to a special investigative report published by National

Public Radio and the Center for Public Integrity, which proclaimed a campus rape epidemic and

criticized the OCR for its lax response to what the report characterized as a social problem of

critical importance. See Joseph Shapiro, Campus Rape Victims: A Struggle for Justice, National

Public Radio (Feb. 24, 2010), http://www.npr.org/templates/story/story.php?storyId=124001493.

The report described in detail the obstacles faced by sexual assault victims in obtaining redress

though college disciplinary proceedings, and how victims who did engage in the college

disciplinary process suffered additional trauma as a result. Much of the report focused on

underreporting, re-traumatization of victims, rape myth adherence on college campuses (e.g., that

women invite rape, that rapes are just drunk hook-ups, and that women routinely lie), and young

men’s cultural adherence to the sexual aggressor role.

      219.   The OCR further relied on faulty statistics in sounding its “call to action” for

campuses nationwide—that “about 1 in 5 women are victims of completed or attempted sexual

assault while in college.” DCL at 2. The researchers behind this study subsequently invalidated

that statistic as a misrepresentation of the conclusions of the study and warned that it was

“inappropriate to use the 1-in-5 number as a baseline . . . when discussing our country’s problem

with rape and sexual assault on campus.” See Christopher Krebs and Christine Lindquist, Setting

the    Record     Straight   on    “1    in    5”,   Time    Magazine      (Dec.    14,   2015),

http://time.com/3633903/campus-rape-1-in-5-sexual-assault-setting-record-straight/.

      220.   Relying on the faulty one-in-five statistic, the OCR, through the DCL, minimized

due process protections for the accused by, among other things, mandating the adoption of the

lowest possible burden of proof— “more likely than not” — in cases involving sexual




                                               43
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 44 of 92




misconduct, expressly prohibiting colleges from applying a higher standard of proof. (DCL at

10-11).

    221.    The DCL advised that schools responding to Title IX complaints should “minimize

the burden on the complainant” (DCL at 15) and focus on victim advocacy. For example, it

stated (DCL at 12) that schools should give both parties the right to appeal a decision – in other

words, if an accused student was found not responsible, the complainant could then appeal and

force the respondent to defend the charges all over again, functionally constituting

double-jeopardy. Additionally, the DCL stated that schools must take steps to protect the

complainant, as necessary, including taking interim steps before the final outcome of the

investigation.   Such steps include transferring alleged perpetrators, if necessary, away from

shared courses or housing. (DCL at 15-16).

    222.    The DCL (p. 12) also strongly discouraged allowing cross-examination because it

“may be traumatic or intimidating” to the alleged victim.

    223.    Despite its purported purpose as a mere guidance letter, the Department of Education

treated the DCL as a binding regulation and pressured colleges and universities to aggressively

pursue investigations of sexual assault on campus.

    224.    Before the DCL, colleges and universities generally did not use their own

disciplinary procedures to adjudicate sexual misconduct cases and certainly not in the manner

and frequency that they have since the issuance of the DCL.

    225.    After the DCL was published, schools changed their sexual assault and sexual

harassment policies and procedures.

    226.    On April 29, 2014, OCR issued additional directives to colleges and universities in

the form of a guidance document titled Questions and Answers on Title IX and Sexual Violence



                                               44
       Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 45 of 92




(“OCR’s April 2014 Q&A”) which was aimed at addressing campus sexual misconduct policies,

including the procedures colleges and universities “must” employ “to prevent sexual violence

and resolve complaints” and the elements that “should be included in a school’s procedures for

responding              to          complaints                 of         sexual           violence.”

https://www2.ed.gov/about/offices/list/ocr/docs/qa-201404-title-ix.pdf (OCR’s April 2014 Q&A

at 9, 12.)

     227.     The OCR’s April 2014 Q&A advised schools to adopt a trauma informed approach,

advising, for example, that investigations and hearings should be “conducted in a manner that

does not inflict additional trauma on the complainant.” Id. at p. 31.

     228.     In addition, OCR’s April 2014 Q&A continued OCR’s quest to hamper students’

ability to defend themselves by reducing or eliminating the ability to expose credibility flaws in

the allegations made against them. For example, the document states that schools:

                 a. “must not require a complainant to be present” at sexual misconduct
                    disciplinary hearings (p. 30);

                 b. may decide to eliminate all opportunities for “cross-examination” (p. 31); and

                 c. must avoid “revictimization” by minimizing the number of times a victim is
                    interviewed so “complainants are not unnecessarily required to give multiple
                    statements about a traumatic event” (pp. 30, 25).

     229.     Neither OCR’s April 2014 Q&A nor the DCL were subject to notice-and-comment

rulemaking, and both the OCR’s April 2014 Q&A and the DCL constituted substantive

decision-making.

     230.     In the same month that the OCR issued its April 2014 Q&A on Title IX, the White

House issued a report titled Not Alone, which included a warning that if the OCR finds a school

in violation of Title IX, the “school risks losing federal funds.” See White House Task Force to

Protect      Students   from   Sexual    Assault,        Not   Alone   (Apr.   2014),   available   at

                                                    45
        Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 46 of 92




https://obamawhitehouse.archives.gov/sites/default/files/docs/report_0.pdf.        The report further

advised that the Department of Justice (“DOJ”) shared authority with OCR for enforcing Title

IX, and could therefore initiate investigation, compliance review, and/or litigation against

schools suspected of violating Title IX.

       231.   In June 2014, then-Assistant Secretary of Education Catherine Lhamon testified

before the United States Senate, warning that if the OCR could not secure voluntary compliance

with the DCL from a college or university, it could elect to initiate an administrative action to

terminate federal funds or refer the case to the Department of Justice. See Testimony of

Catherine E. Lhamon, Assistant Secretary Office for Civil Rights, U.S. Department of Education

(June                                              26,                                            2014),

https://www2.ed.gov/about/offices/list/ocr/correspondence/testimony/20140626-sexual-violence.

pdf.

       232.   The threat of revocation of federal funds—the ultimate penalty—was a powerful tool

in motivating colleges to aggressively pursue and punish male students accused of sexual

misconduct.     In that regard, Anne Neal, of the American Council of Trustees and Alumni,

observed: “There is a certain hysteria in the air on this topic, . . . It's really a surreal situation, I

think.” See Tovia Smith, How Campus Sexual Assaults Came to Command New Attention,

National              Public               Radio              (Aug.              12,             2014),

https://www.npr.org/2014/08/12/339822696/how-campus-sexual-assaults-came-to-command-ne

w-attention. Neal explained that “schools are running so scared of violating the civil rights of

alleged victims that they end up violating the due process rights of defendants instead.”

       233.   Likewise, on September 1, 2014, the Chronicle of Higher Education noted that

colleges were facing “increasing pressure from survivors and the federal government,” including



                                                   46
        Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 47 of 92




claims that college campuses had become “hazardous places” for female students. See Robin

Wilson, Presumed Guilty: College Men Accused of Rape Say the Scales are Tipped Against

Them,        Chronicle        of       Higher        Education         (Sept.       1,       2014),

https://www.chronicle.com/article/Presumed-Guilty/148529. For example, the article noted that

different standards were being applied to male students versus female students: “Under current

interpretations of colleges’ legal responsibilities, if a female student alleges sexual assault by a

male student after heavy drinking, he may be suspended or expelled, even if she appeared to be a

willing participant and never said no. That is because in heterosexual cases, colleges typically

see the male student as the one physically able to initiate sex, and therefore responsible for

gaining the woman’s consent.” Id.

    234.    Notably, a study by the National Bureau of Economic Research found that opening

more Title IX investigations benefits colleges in their application submission rates and has no

negative impact on securing donations. See Jason M. Lindo et al., Any Press is Good Press? The

Unanticipated Effect of Title IX Investigations on University Outcomes, National Bureau of

Economic Research, Working Paper No. 24852 (July 2018), http://www.nber.org/papers/w24852.

    235.     The study found “no evidence [that] federal Title IX investigations reduce students’

interest in a university. Instead, [it found] evidence that these investigations increase freshman

applications and enrollment, for both female and male students.” Id. The study further found

that “[f]ederal Title IX investigations appear to have no effect on student retention, as the

enrollment of continuing students is unaffected,” and that “analysis of . . . data suggests that

federal Title IX investigations have no detectable effects on donations.” Ibid. In other words,

colleges and universities have everything to gain from aggressively pursuing Title IX cases at the

expense of the rights of the accused student, and nothing to lose.



                                                47
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 48 of 92




    236.    Colleges and universities, including UM, were fearful of and concerned about being

investigated or sanctioned by the DOE and/or of potential Title IX lawsuits by the DOJ. In

response to pressure from OCR and DOJ, educational institutions, like UM, have limited

procedural protections afforded to respondents, like the Plaintiff, in sexual misconduct cases.

    237.    To support its enforcement of the DCL, the OCR hired hundreds of additional

investigators. To date, OCR has conducted over five hundred investigations of colleges for the

potential mishandling of complaints of sexual misconduct. See Title IX: Tracking Sexual Assault

Investigations, Chronicle of Higher Education, https://projects.chronicle.com/titleix/ (last visited

Sept. 29, 2020).

    238.    UM has found itself on the receiving end of such investigations after a complaint

was lodged against it with the OCR in 2010 for allegedly mishandling allegations of sexual

assault. On information and belief, the complainant in the OCR investigation was female and the

respondent was male. On information and belief, UM entered into a resolution agreement as a

result of the investigation, vowing to revise its policies to bring them into compliance with Title

IX as well as compensate the complainant for education-related expenses.

    239.    The government utilized financial pressure to compel colleges to follow the DCL

and related, subsequent mandates, threatening loss of federal funds for any institution that failed

to adhere to the new Title IX policies. If the “stick” of threatened loss of funding was not

enough, the federal government also enticed universities to overhaul their sexual misconduct

policies and procedures with a “carrot,” additional federal funding, specifically the Department

of Justice, Office on Violence Against Women (“OVW”) Grants to Reduce Sexual Assault,

Domestic Violence, Dating Violence, and Stalking on Campus Program (“OVW Campus

Grant”).



                                                48
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 49 of 92




    240.    The solicitation announcement for the OVW Campus Grant in 2011 explained that

Congress created the grant in response to the “unique issues and challenges” faced by college

and universities in addressing sexual assault, domestic violence, dating violence and stalking.

According to the 2011 OVW Campus Grant solicitation, Congress affirmed these crimes were

“serious problems on college and university campuses.” See 2011 OVW Campus Grant

Solicitation, Announcement OVW-2011-2901, pg. 3.

    241.    Congress noted, “Unlike victims of violence against women in the larger community,

students victimized by other students often face additional challenges,” namely the victim’s

sharing a residence or attending a class with the perpetrator, the victim’s difficulty remaining

anonymous in the insular environment as well as fear and anguish suffered by the victim as a

result of continued harassment or shaming at the hands of the perpetrator, classmates or the

perpetrator’s friends. Id. Congress apparently reviewed some of the aforementioned “studies”

relied on by the White House to similarly conclude that “sexual assault, as well as other forms of

violence against women, are seriously underreported, both generally and on campuses, indicating

that the problem is even more acute than the available data suggest.” Id. at 3-4.

    242.    The OVW Campus Grant sought to entice, and finance, universities’ efforts to

encourage reporting by victims of violence. Victims on campus apparently cited a number of

reasons for not reporting the violence, including uncertainty that the violent behavior was

criminal, embarrassment, fear of reprisal and “relenting to peer pressure, especially when the

perpetrator is a prominent member of the campus community, such as an athlete.” Id. at 4.

    243.    The OVW evinces a clear preference for schools to assist victims in initiating

criminal proceedings through local law enforcement over the previously favored, closed

administrative procedures or mediation. Id.



                                                49
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 50 of 92




    244.    OVW Campus Grant recipients were encouraged to adopt and publicize policies that

encourage students to report the stated crimes, even when alcohol, drugs and other illegal

activities may be involved. Id. at 10. The recipients were required to create a coordinated

community response, both within the school’s departments, and with local law enforcement and

local community victim services. Id. The local community partners could receive money from

the university’s grant too. Id. at 11. It was in everyone’s financial interest to inflate the amount

of Title IX sexual misconduct matters.

    245.    The OVW Campus Grant’s purposes placed a premium on encouraging students to

report stated crimes, the school’s aggressive investigation, adjudication and punishment of stated

crimes as well as the rigid, statutorily required reporting of statistics of the same. In short,

recipients of the OVW Campus Grant accepted money with the understanding that the amount of

Title IX matters handled at each school would increase.

    246.    UM received $253,250 from the OVW Campus Grant in 2012.

    247.    According to the OVW, the purpose of the Campus Grant is to “reduce domestic

violence, dating violence, sexual assault, and stalking by strengthening services to victims and

holding offenders accountable.”       See Dep’t of Justice, About OVW Grants Programs,

https://www.justice.gov/ovw/grant-programs.

    248.    The official description of the OVW Campus Program grant, which was authorized

by the Violence Against Women Act, 42 U.S.C. § 14045(b) described the grant as

“strengthen[ing] the response of institutions of higher education to the crimes of sexual assault,

domestic violence, dating violence and stalking on campuses and enhance[ing] collaboration

among campuses, local law enforcement, and victim advocacy organizations.” Dep’t of Justice,

About OVW Grants Programs, https://www.justice.gov/ovw/grant-programs.



                                                50
        Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 51 of 92




       249.   Specifically, the funding is intended to “support[] activities that develop and

strengthen victim services and strategies to prevent, investigate, respond to and prosecute these

crimes,” by “develop[ing] and strengthen[ing] trauma-informed victim services and strategies,”

and requiring applicants to “establish an external partnership with at least one criminal justice

system or civil legal assistance entity or organization such as external law enforcement agencies

[or]    prosecutor's   offices.”    Dep’t       of   Justice, Select   Federal    Agency   Resources,

https://www.justice.gov/atj/select-federal-agency-resources;                     see             also

https://www.justicegrants.info/GrantDetails.aspx?gid=39304.

       250.   The program encourages grant recipients to “create or revitalize large-scale efforts

that treat sexual assault, domestic violence, dating violence, and stalking as serious offenses by

adopting effective policies and protocols, developing victim services and programs that prioritize

victim safety, ensuring offender accountability, and implementing effective prevention

approaches.” In that regard, “[c]olleges and universities should demonstrate to every student that

these crimes will not be tolerated, that perpetrators will face serious consequences, and that

holistic services are available for victims.”

       251.   On information and belief, UM was awarded the Campus Grants based upon its

proof of compliance with the grant application requirements and program goals, as identified

above.

       252.   It is no surprise, therefore, that UM’s investigative procedures focus on victim

advocacy, rather than impartial adjudication, including the single-investigator model and the

absence of any live hearing or opportunity to test the accuser’s credibility by cross-examination.

       253.   The problems inherent to the single investigator model—bias, inaccuracy, and

partiality—are further exacerbated by UM’s “trauma-informed” staff training program, which,



                                                     51
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 52 of 92




upon information and belief, focused heavily on supporting accusers, bolstering their credibility,

and ensuring that reports of sexual misconduct result in culpability and severe punishment for the

male accused.

             ii.   The 2017 Revocation of the DCL and UM’s Refusal to Update its Policies
                   Accordingly

    254.    On September 7, 2017, Department of Education Secretary Betsy DeVos vowed to

replace the “failed system” of campus sexual assault enforcement to ensure fairness for both

accusers and the accused, proclaiming that “one person denied due process is one too many.”

Press Release, Secretary DeVos Prepared Remarks on Title IX Enforcement (Sept. 7, 2017),

available                                                                                       at

https://www.ed.gov/news/speeches/secretary-devos-prepared-remarks-title-ix-enforcement.

    255.    DeVos explained, “[t]he truth is that the system established by the prior

administration has failed too many students;” specifically, “[t]he notion that a school must

diminish due process rights to better serve the ‘victim’ only creates more victims.” Id.

    256.    Acknowledging the massive pressure placed on universities and educational

programs, by the DCL, DeVos stated, “[n]o school or university should deprive any student of

his or her ability to pursue their education because the school fears shaming by—or loss of

funding from—Washington.” Id.

    257.    With respect to the rights of the accused, DeVos declared, “[e]very student accused

of sexual misconduct must know that guilt is not predetermined,” and that “any school that uses

a system biased toward finding a student responsible for sexual misconduct also commits

discrimination.” Id. She continued, “Due process is the foundation of any system of justice that

seeks a fair outcome. Due process either protects everyone, or it protects no one.” Id.




                                                52
        Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 53 of 92




       258.   On September 22, 2017, the OCR formally rescinded the DCL and the April 2014

Q&A, and put in place interim guidance (the “2017 Q&A”), while the current administration

reviewed and revised its practices regarding the adjudication of complaints of sexual misconduct

on college campuses. See Dep’t of Ed., Dear Colleague Letter (Sept. 22, 2017),

https://www2.ed.gov/about/offices/list/ocr/letters/colleague-title-ix-201709.pdf; see also Dep’t of

Ed.,          Q&A       on        Campus       Sexual        Misconduct          (Sept.      2017),

https://www2.ed.gov/about/offices/list/ocr/docs/qa-title-ix-201709.pdf.

       259.   In rescinding the 2011 DCL, the OCR noted that it had placed “improper pressure

upon universities to adopt procedures that do not afford fundamental fairness,” and “lack the

most basic elements of fairness and due process, are overwhelmingly stacked against the

accused, and are in no way required by Title IX law or regulation.”             Dep’t of Ed., Dear

Colleague                    Letter              (Sept.                   22,                2017),

https://www2.ed.gov/about/offices/list/ocr/letters/colleague-title-ix-201709.pdf.         (citations

omitted) (emphasis added).

       260.   In that regard, the 2017 Q&A prohibits universities from relying on fixed rules or

assumptions that favor complainants over respondents.

       261.   The 2017 Q&A cautions that “[t]raining materials or investigative techniques and

approaches that apply sex stereotypes or generalizations may violate Title IX and should be

avoided so that the investigation proceeds objectively and impartially,” and the same standard

applies for “[d]ecision-making techniques or approaches.” 2017 Q&A at 4, 5.

       262.   The 2017 Q&A requires universities to “adopt and publish grievance procedures that

provide for a prompt and equitable resolution of complaints of sex discrimination, including

sexual misconduct.” Id. at 3. In that regard, the “elements in evaluating whether a school’s



                                                53
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 54 of 92




grievance procedures are prompt and equitable[] includ[e] . . . ensur[ing] an adequate, reliable,

and impartial investigation of complaints.” Ibid. (emphasis added).

    263.    The 2017 Q&A also requires investigators to “synthesize all available evidence—

including both inculpatory and exculpatory evidence—and take into account the unique and

complex circumstances of each case.” Id. at 4 (emphasis added).

    264.    The 2017 Q&A also requires that “[a]ny rights or opportunities that a school makes

available to one party during the investigation should be made available to the other party on

equal terms.” Id. at 4.

    265.    Likewise, the 2017 Q&A, in a significant departure from the DCL, states: “The

findings of fact and conclusions should be reached by applying either a preponderance of the

evidence standard or a clear and convincing evidence standard,” as long as the standard for

evaluating claims of sexual misconduct is the same as that applied in other student disciplinary

proceedings. Id. at 4; see also id. footnote 19 at 4.

    266.    The 2017 Q&A suggests that the policies and procedures in place at UM at all times

relevant to this lawsuit—which were tailored in such a way as to comply with the DCL under the

threat of loss of federal funding—were unfair and, ultimately, contrary to the goal of gender

equality in Title IX proceedings.

    267.    Despite sweeping changes caused by the rescission of the 2011 DCL and the

implementation of the 2017 Q&A, UM administrators stated that the University would not

change its policies and procedures, disagreeing with Devos’ claim that accused students had been

treated unfairly. See Taylor Vance, Students, Title IX office respond to recent policy changes, The

Daily Mississippian (Sept. 28, 2017). This statement was made in spite of the fact that the

University’s training materials explicitly stated that “when Complainants withhold exculpatory



                                                 54
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 55 of 92




details or lie to an investigator or the hearing panel, the lies should be considered a side effect of

an assault.” Doe v. Univ. of Mississippi, No. 3:16-CV-63-DPJ-FKB, 2018 WL 3570229, at *11

(S.D. Miss. July 24, 2018).

     268.      On November 16, 2018, the Department of Education released proposed Title IX

regulations,            subject          to           “notice-and-comment               rulemaking.”

https://www.ed.gov/news/press-releases/secretary-devos-proposed-title-ix-rule-provides-clarity-s

chools-support-survivors-and-due-process-rights-all.

     269.      Despite a different direction announced by the Trump Administration, colleges,

universities, and educational programs, including UM, have mostly continued with

guilt-presuming practices and policies in place during the Obama Administration, holding on, as

a matter of ideological commitment, to what is a gender biased enforcement of Title IX.

     270.      In January 2020, NASPA, the national organization of Student Affairs

Administrators in Higher Education, which has 15,000 members representing more than 1500

institutions, issued a study, “Expanding the Frame: Institutional Responses to Students Accused

of                  Sexual                Misconduct.”                   (available                at

https://www.naspa.org/report/expanding-the-frame-institutional-responses-to-students-accused-o

f-sexual-misconduct) The study, intended to refute “the common narrative that institutions are

not concerned with responding parties’ rights in sexual misconduct cases,” essentially evidenced

to the contrary that widespread institutional bias against the accused starts at the very inception

of a complaint, prior to any investigation or adjudication.

     271.      In a process governed by the enforcement of Title IX gender equality, and in which

the overwhelming majority of accused students are male, the survey reported that only 5% of

schools have even one full-time employee to assist accused students; 85% have no budget



                                                 55
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 56 of 92




dedicated specifically to providing services for accused students; and for accused students “no

established best practices currently exist, and most institutions are only just developing these

programs, identifying what specific services are needed, and exploring what is equitable or

equal.” While alleged victims have entire departments of advocates funded by the institution

dedicated to their needs, only 13% of colleges and universities have a staff member reach out

“directly to responding parties about support services available.” The study suggests that

accused students are shunned by administrators to defend themselves “due to perceived pushback

from members of the campus community who disagree with providing respondent services.”

            iii.   UM Faces Years of Criticism for Failing to Adequately Address Claims of
                   Sexual Misconduct Allegedly Committed by Male Students and/or
                   Faculty

    272.    The OCR investigation and OVW Grant were not the only pressure on UM to

strengthen its response to complaints by female students of sexual misconduct.

    273.    For several years leading up to the investigation and adjudication of allegations

involving Plaintiff, UM students openly accused the University of not taking allegations of

sexual misconduct seriously and failing to adequately punish perpetrators of sexual assault,

particularly UM’s failure to protect female students on campus.

    274.    The issue of sexual assault and harassment on UM’s campus drew national headlines

in 2016, when a sorority member wrote a viral Facebook post about an annual fraternity Derby

Day, which she claimed objectified women and stated “[t]his even epitomizes the problems we

have on this campus regarding the roles of women.” See University of Mississippi, Title IX,

available at https://projects.chronicle.com/titleix/campus/University-of-Mississippi/.

    275.    In response, students throughout the school commented on UM’s culture, stating that

“[s]exual harassment is part of the culture” and that Derby Day was “not just an isolated case”



                                                56
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 57 of 92




but rather “show[s] how everything is interconnected” at UM. Faculty also offered their

comments about the day, indicating that it would take “more than one incident of bad publicity to

change a Greek culture almost as old as the university itself.” University administrators

reportedly used the dialogue incited by the sexual harassment “to make the fraternities a safer

place for women.” See Larrison Campbell, Students confront sexual harassment beyond Derby

Days, Mississippi Today (Apr. 21, 2016).

    276.    The University investigated the incident, stating that the reported behavior “clearly

violates campus policy and one of the UM community’s core values, which is for our students to

show respect and dignity for all.” Before the conclusion of the Title IX investigation against the

fraternity, the Dean of Students gave fraternities a list of proposed policies to “curb risky

behaviors” such as sexual assault. The University ultimately responded to the allegations of

sexual harassment at the event by placing the fraternity that hosted the event on a full-year

probation and prohibited it from having an incoming rush class. UM also required all of the

members of the fraternity to take part in workshops on sexual assault and harassment. See Royce

Swayze and Bracey Harris, Ole Miss concludes sexual harassment frat investigation, Clarion

Ledger (May 6, 2016).

    277.    Also drawing attention to the campus issue of sexual assault, particularly against

females, Rebels Against Sexual assault was formed to “raise awareness for sexual assault and

dating violence, educate others about consent, and support survivors of sexual assault.” Notably,

this organization’s core goal is to “bring[] awareness to issues surrounding violence against

women,” hosting various female-oriented events such as the “vagina monologues,” plays about

women’s experiences with sexuality and assault to empower women and “celebrate survivors.”

On information and belief, the same opportunities are not offered for males.



                                               57
        Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 58 of 92




    278.    On information and belief, the combination of federal pressure resulting from OCR

investigations, along with years of criticism regarding UM’s failure to protect female students

and address male perpetrators, resulted in UM’s employment of gender-based decision-making

that infiltrated the entire Title IX process and constituted discrimination against Plaintiff because

of his male gender.

    279.    Separately, Dr. Lou Ann Woodward, as noted above, takes great pride in UMMC’s

willful increase in female enrollment as well as increasing campus accommodations and

resources for women. This admittedly noble focus was celebrated by the American Association

of Medical Colleges in 2019, when it awarded UMMC the ‘Emerging Leadership Award for an

Organization’ for their Group on Women in Medicine and Science.

    280.    UM has shifted rather quickly from an institution too lenient regarding sexual

misconduct towards its female students, to one in which the male students are denied basic due

process rights in Title IX matters. Dr. Woodward’s focus on the noble goal of increasing female

enrollment and resources at the medical school was similarly effective.

   IV.     AGREEMENTS, REPRESENTATIONS, COVENANTS & WARRANTIES
           BETWEEN PLAINTIFF AND DEFENDANT UMMC

    281.    Upon Plaintiff’s matriculation into the University of Mississippi, Plaintiff and UM

became mutually bound by the UMMC Student Handbook (the “Handbook”) and Sexual

Misconduct, Sexual Assault and Sexual Harassment Policy and Procedure (Title IX) for Students

and Employees (the “Policy”) (collectively the “Policies”).

    282.    On information and belief, the Policies are updated and/or reviewed each new school

year.

    283.    On information and belief, the Policies are available online and available on the

UMMC website.

                                                 58
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 59 of 92




     284.    The Policies constitute and represent a contract between students and the University,

and in particular, between Plaintiff and UMMC.

     285.    Throughout the professionalism and Title IX processes in this case, Defendants

breached their contractual obligations and the implied covenant of good faith and fair dealing by

failing to abide by the Policies and by permitting racial and gender bias to infect and taint the

proceedings.

     286.    The Policies describe certain prohibited conduct which is defined in the Policy,

including different types of sex discrimination and sexual misconduct.

     287.    According to the Handbook, “The Medical Center adheres to the principle of equal

educational and employment opportunity without regard to race, creed, sex, color, religion,

marital status, sexual orientation, age, national origin, disability or veteran status.”

     288.    Defendants violated the Handbook when they discriminated against Plaintiff on the

basis of his race and profiled him as a dangerous, aggressive Black male, resulting in his

expulsion from the University without proper notice or ability to defend himself.

     289.    According to the Handbook, “the Medical Center does not discriminate on the basis

of sex in its educational programs or activities with respect to admissions or employment.”

     290.    Defendants breached this provision when they discriminated against Plaintiff on the

basis of his sex throughout the investigation by providing various accommodations to the female

complainant while depriving Plaintiff of his rights as stated in the Handbook, ultimately leading

to his expulsion.

     291.    The Handbook states that “When a student receives a report of a concern related to

unprofessional behavior, the assistant or associate dean for student affairs or the assistant or

associate dean for medical education shall meet with the student to discuss the incident.”



                                                  59
        Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 60 of 92




     292.    Defendants breached the Handbook when they expelled Plaintiff on professionalism

charges after receiving a complaint from the Complainant without first speaking to Plaintiff.

     293.    The Handbook states that “The executive faculty shall act as an appeal body for all

academic and/or unprofessional behavior matters that concern grades, promotion and conditions

imposed by suspension, dismissal or withdrawal.”

     294.    Defendants breached this provision when they allowed the Deans Council, the same

body that decided on Plaintiff’s expulsion in the matter, to act as the appeal hearing panel as

well.

     295.    According to the Handbook, at a professionalism appeal hearing, “The student is

entitled to present witnesses or other evidence, question opposing witnesses and make opening

and concluding statements on his or her own behalf.”

     296.    Defendants    breached this      provision    when   Plaintiff was precluded from

cross-examining the Complainant or providing exculpatory evidence for the appeal hearing.

Instead, Defendants omitted exculpatory evidence provided by Plaintiff and relied upon

one-sided reports to justify their decision to expel Plaintiff.

     297.    According to the Policy, “the University of Mississippi Medical Center (UMMC) is

committed to fostering a respectful, safe, and non-threatening environment for its students and

employees.”

     298.    Defendants violated the Policy when it discriminated against Plaintiff throughout the

Title IX investigation and created a threatening environment for Plaintiff’s hearing by granting

the complainant numerous support services while not giving Plaintiff any support measures.




                                                  60
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 61 of 92




    299.    According to the Policy, “UMMC is committed to prompt, effective and fair

procedures to investigate and adjudicate reports of sexual misconduct and to the education of the

university community about the importance of responding to all forms of sexual misconduct.”

    300.    Defendants breached this provision by undertaking a drawn-out, delayed, and biased

investigation and adjudication of the allegations against Plaintiff which ultimately led to his

erroneous dismissal.

    301.    The Policy states that the scope of the Policy is “all students.”

    302.    Defendants breached this provision by proceeding with the Title IX investigation

against Plaintiff despite the fact that he had already been dismissed via the professionalism

hearing and therefore was no longer a “student.”

    303.    The Policy states that “Special emphasis is placed on the rights, needs, and privacy

of the student or employee with the complaint, as well as the rights of the accused.”

    304.    Defendants breached the Policy by demonstrating no regard for the rights of the

accused, by denying Plaintiff of numerous basic constitutional rights as well as the rights granted

within their own Policies.

    305.    According to the Policy, “In cases involving students, the Title IX Coordinator, with

the assistance and the approval of the Associate Vice Chancellor for Academic Affairs, shall

select three (3) members of the Sexual Misconduct Investigative Team (SMIT) with no dual

relationship or conflict of interest with the complainant or respondent, to investigate the

complaint or report of sexual misconduct and an appropriate number of team members to serve

on the hearing Panel, if a hearing is later requested.”

    306.    Defendants violated the Policy when they appointed McClendon to be a member of

the SMIT when she had a clear conflict of interest. McClendon demonstrated favoritism toward



                                                 61
        Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 62 of 92




the Complainant throughout the investigation, catering to the Complainant’s desires, and later

served as one of the Complainant’s advisors at the Title IX hearing.

    307.    The Policy states that “During the investigation, SMIT members will collect all

evidence relating to the complaint or report of sexual misconduct from all available sources and

conduct interviews when appropriate.”

    308.    Defendants violated this provision when the investigators refused to interview any of

Plaintiff’s witnesses, despite their relevance to the claims. On the other hand, the investigators

interviewed witnesses in support of the Complainant, despite the fact that they did not have

firsthand information and merely recited what the Complainant had told them. Furthermore, the

investigators altered evidence by omitting portions of the parties’ conversations which showed

mutual affection between the Complainant and Plaintiff.

   V.      DAMAGES

    309.    As a result of Defendants’ unlawful, improper, racist and gender-biased disciplinary

process, Plaintiff was deprived of due process, expelled from medical school, rendered unable to

pursue his chosen profession and dream of contributing to his hometown community of Jackson,

Mississippi, and subjected to an erroneous outcome, including said unwarranted expulsion,

precluding him from receiving the education, and six-figure scholarship, he was promised by

virtue of his enrollment at UMMC.

    310.    As a result of Defendants’ unlawful and improper actions, Plaintiff’s education and

career path have been derailed, resulting in considerable economic and other harm.

    311.    As a result of Defendants’ racist, biased, unlawful, and improper conduct, Plaintiff

was treated as a perpetrator and presumed guilty from the start as evidenced by Clark’s

trespassing him from campus.



                                               62
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 63 of 92




    312.     As a result of Defendants’ racist, biased, unlawful, and improper conduct, Plaintiff

has been falsely labeled as a perpetrator of sexual assault and harassment, an unjust, defamatory

classification that will prove impossible to undo in certain circles.

    313.     As a result of Defendants’ racist, biased, unlawful, and willful, improper conduct,

Plaintiff’s transcript and academic/disciplinary file are now marred by a false and baseless

finding of sexual assault, sexual exploitation, and a suspension.

    314.     As a result of Defendants’ racist, biased, unlawful, negligent and improper conduct,

Plaintiff has suffered and will continue to suffer mental pain and anguish, emotional distress,

reputational harm, deprivation of his education and damage to his future educational and career

prospects.

                     AS AND FOR A FIRST CAUSE OF ACTION
       42 U.S.C. §1983: Denial of Fourteenth Amendment Procedural Due Process
    (Against Defendants Clark, Williams, McClendon, Greenwood, Ray, Hospodor and
                 Woodward, individually and in their official capacities)

    315.     Plaintiff repeats and realleges each and every allegation hereinabove as if fully set

forth herein.

    316.     The Fourteenth Amendment to the United States Constitution provides that no state

shall “deprive any person of life, liberty, or property, without due process of law.” A similar

right is stated in the Fifth Amendment to the United States Constitution.

    317.     In this case, the individual Defendants are state actors subject to the Fourteenth

Amendment.

    318.     Section 1983 of Title 42 of the U.S. Code provides in pertinent part:

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State or Territory or the District of Columbia, subjects, or causes to
       be subjected, any citizen of the United States or other person within the
       jurisdiction thereof to the deprivation of any rights, privileges, or immunities



                                                 63
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 64 of 92




       secured by the Constitution and laws, shall be liable to the party injured in an
       action at law, suit in equity, or other proper proceeding for redress. . .

    319.    A person has a protected liberty interest in his good name, reputation, honor, and

integrity, of which he cannot be deprived without due process.

    320.    A person has a protected property interest in pursuing his education, as well as in

future educational and employment opportunities and occupational liberty, of which he cannot be

deprived without due process.

    321.    Prior to his expulsion, Plaintiff was an exceptional student in good standing at

UMMC. He maintained a constitutionally protected property interest in his continued enrollment

at UMMC, to be free from arbitrary expulsion, which is recognized in the policies, courses of

conduct, practices and understandings established by the University and UMMC, including the

University’s Student Handbook.

    322.    Plaintiff’s constitutionally protected property interest further arises from the express

and implied contractual relationship between the University, UMMC and Plaintiff.

    323.    The University of Mississippi, as a public university established by the State of

Mississippi, UMMC is the health sciences campus of UM which houses the School of Medicine,

and the individual Defendants, as agents of the University and individually have a duty to

provide students equal protection and due process of law by and through any and all policies and

procedures set forth by the University.

    324.    Fourteenth Amendment due process protections are required in higher educational

disciplinary proceedings. At a minimum, the Supreme Court has made clear that there are two

basic due process requirements: (1) notice, and (2) an opportunity to be heard. Papin v. Univ. of

Miss. Med. Ctr., 347 F.Supp.3d 274, 279 (S.D. Miss. Sept. 28, 2018) citing Flaim v. Med. Coll.

Of Ohio, 418 F.3d 629, 634 (6th Cir. 2005). Courts have evaluated dismissals in a school setting

                                                64
       Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 65 of 92




as either academic or disciplinary for purposes of evaluating the process owed. Papin, 347

F.Supp.3d at 280. The due process protections required for disciplinary proceedings are more

extensive than for academic decisions. Id; see also Brown v. Univ. of Kansas, 599 Fed. Appx. 833

(10th Cir. 2015). An allegation of sexual harassment renders a dismissal disciplinary in nature.

Id.

      325.   Plaintiff, therefore, received a disciplinary dismissal, for both the professionalism

charges and the subsequent Title IX proceeding. The United States Department of Education’s

Office for Civil Rights has acknowledged that public universities are required to provide

constitutional due process protections to students accused of sexual misconduct. This was

reiterated in the April 2011 Dear Colleague Letter which stated public state schools “must

provide due process to the alleged perpetrator” in sexual misconduct cases. Id. at p. 12.

      326.   Where a student at a public university faces expulsion through a disciplinary

proceeding, a serious property interest is at stake; an expulsion will have a lasting negative

impact on the student’s life, so heightened due process protections including a hearing, with the

right to present evidence, cross-examine adversarial witnesses and to call witnesses may be

required. Doe v. Univ. of Mississippi, 361 F. Supp. 3d 597, 611 (S.D. Miss. 2019); Doe v. Baum,

2018 WL 4265634, at **3-5 (6th Cir. Sept. 7, 2018); Doe v. Univ. of Cincinnati, 872 F.3d 393,

402-04 (6th Cir. 2017).

      327.   Plaintiff, as a UMMC student, faced disciplinary action that included the possibility

of suspension or expulsion if found responsible for the alleged sexual misconduct. Plaintiff

faced the sanction of expulsion twice, first in the professionalism hearing and subsequently in the

Title IX proceeding. Accordingly, the Due Process provisions of the Fourteenth Amendment to




                                                65
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 66 of 92




the United States Constitution applied to both disciplinary processes that the University utilized

in his case.

     328.      Plaintiff obeyed all institutional rules when he was wrongly expelled from the

University, twice for the same accusations.

     329.      Plaintiff was entitled to a process commensurate with the seriousness of the

allegations and the potential discipline, sanctions, and repercussions he was facing.

     330.      The allegations in this case resulted in the quasi-criminal sanction of expulsion, and

a permanent marking of Plaintiff’s transcript, that will have lifelong ramifications for Plaintiff

with respect to his education, employment, and reputation.

     331.      Throughout the investigation and adjudication of the professionalism charges against

Plaintiff, Defendants violated Plaintiff’s clearly established rights under the Due Process Clause

of the Fourteenth Amendment through their deprivation of the minimal requirements of

procedural fairness by, without limitation:

                 a.      Providing Plaintiff with no notice of the charges against him;

                 b.      Failing to engage in any genuine investigation into the professionalism
                         charges, but rather taking the complainants’ stories at face value

                 c.      Meeting, in private, to determine Plaintiff’s responsibility without
                         providing Plaintiff an opportunity to defend himself;

                 d.      Immediately dismissing Plaintiff without proper notice;

                 e.      Failing to allow Plaintiff to submit exculpatory evidence and provide the
                         names of witnesses;

                 f.      Failing to provide Plaintiff with a hearing until the appeal hearing, after he
                         had already been expelled by the Dean’s Council;

                 g.      Allowing biased decision makers to serve on the Dean’s Council. By way
                         of example and not limitation, Williams had previously and consistently
                         openly declared her hatred for Plaintiff, and Clark served as a long-time
                         mentor for the Complainant;


                                                   66
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 67 of 92




               h.      Allowing the same biased decision makers to also serve as the appeals
                       panel that determined Plaintiff’s appeal, thereby rubberstamping their own
                       decision and precluding Plaintiff a fair opportunity to have his appeal
                       considered;

               i.      Intentionally withholding exculpatory evidence from the professionalism
                       appeal hearing and only presenting information that was detrimental to
                       Plaintiff;

               j.      Manipulating the flow of information to the appeals panel;

               k.      Failing to provide Plaintiff with the evidence to be presented to the
                       appeals panel until the night before the appeal hearing;

               l.      Directing the campus police to delay taking a report from Plaintiff until
                       after he was expelled;

               m.      Failing to provide Plaintiff with the opportunity to cross-examine or
                       submit questions to witnesses despite the possible sanction of expulsion
                       and the issues of the complainants’ credibility;

               n.      Failing to apply the preponderance of the evidence standard and finding
                       Plaintiff responsible despite a lack of evidence.

    332.    Throughout the investigation and adjudication of the Title IX charges against

Plaintiff, Defendants violated Plaintiff’s clearly established rights under the Due Process Clause

of the Fourteenth Amendment through their deprivation of the minimal requirements of

procedural fairness by, without limitation:

               a.      Allowing McClendon to serve as the Title IX investigator, despite her
                       clear bias against males;

               b.      Engaging in a single-investigator model wherein McClendon both
                       investigated and adjudicated the complaint against Plaintiff;

               c.      Failing to investigate any Plaintiff’s witnesses;

               d.      Failing to ensure a fair, impartial, and through investigation, conducted in
                       a timely manner;

               e.      Meeting with the Complainant three times, as opposed to Plaintiff’s single
                       meeting;

               f.      Failing to provide Plaintiff with the opportunity to discuss all of the
                       charges at his meeting with McClendon;

                                                 67
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 68 of 92




               g.     Including new allegations into the final investigation report which Plaintiff
                      had no notice of and did not have an opportunity to respond to;

               h.     Excluding exculpatory evidence from the report and manipulating
                      evidence to support Complainant’s story;

               i.     Finding Plaintiff responsible for the Title IX charges without a hearing;

               j.     Failing to provide Plaintiff with a hearing until the Title IX appeal hearing,
                      after he had already been found responsible;

               k.     Withholding evidence from Plaintiff in advance of the hearing;

               l.     Allowing McClendon to serve as both the “prosecutor” and Complainant’s
                      advocate during the Title IX appeal hearing;

               m.     Failing to give Plaintiff the opportunity to refute all of the allegations
                      Complainant made at the Title IX hearing;

               n.     Failing to provide Plaintiff with the opportunity to cross-examine
                      witnesses or submit questions to witnesses, despite the possible sanction
                      of expulsion and the issues of witness credibility;

               o.     Failing to apply the preponderance of the evidence standard and finding
                      Plaintiff responsible despite a lack of evidence;

               p.     Failing to provide Plaintiff with an impartial hearing in which his appeal
                      could be fairly considered;

               q.     Subjecting Plaintiff to a Title IX investigation and adjudication despite the
                      fact that he had already been dismissed on professionalism charges based
                      on the same conduct, thereby constituting a form of double jeopardy;

               r.     Upholding the finding of responsibility at the Title IX hearing despite
                      clear evidence to the contrary and the acknowledgement that Complainant
                      fabricated sexual assault allegations.

    333.    Throughout the investigation and adjudication of the professionalism and Title IX

charges against Plaintiff, Defendants, through the campus police, violated Plaintiff’s clearly

established rights under the Due Process Clause of the Fourteenth Amendment through their

deprivation of the minimal requirements of procedural fairness by, without limitation:

               a.     Searching and seizing Plaintiff after he was assaulted by Sam and Karam;



                                                68
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 69 of 92




               b.       Failing to preserve the video of the assault so that there would not be
                        evidence of Sam and Karam’s wrongdoing, which was done at the
                        direction of Clark;

               c.       Failing to investigate Sam and Karam despite their involvement in the
                        assault;

               d.       Failing to interview Plaintiff until after he was already dismissed, yet
                        providing one-sided reports to bolster the charges against Plaintiff;

               e.       Appearing at the professionalism hearing, Plaintiff’s Title IX interview,
                        and the Title IX hearing, to give the false and prejudicial impression that
                        Plaintiff was a danger to the community;

               f.       Failing to provide Plaintiff with a fair opportunity to make a complaint of
                        the assault against Sam and Karam.

    334.    In both disciplinary investigations, the University relied solely on statements from

the Complainant and her witnesses, and determined the Complainant was credible, despite

precluding exculpatory evidence from being admitted.             There was no proper notice, no

investigation, no neutral, thorough or fair administrators overseeing the process, no hearing prior

to the determination, and thus no opportunity for cross-examination prior to his expulsion, in

violation of due process of law. Neal v. Colorado State Univ. Pueblo, 2017 WL 633045, at *25

(D. Colo. February 16, 2017); See Lee v. Univ. of N. Mexico, Case No. 1:17-cv-01239-JB-LF

(Sept. 20, 2018) (Doc. No. 36), at p. 3; Doe v. Baum, 2018 WL 4265634, at **3-5; Doe v. Univ.

of Cincinnati, 872 F.3d at 402-04; Norris v. Univ. of Colorado, Boulder, 362 F. Supp. 3d 1001,

1017 (D. Colo. 2019).

    335.    Defendants Clark, Williams, McClendon, Greenwood, Ray, and Hospodor deprived

Plaintiff of his liberty and property interests without affording him basic due process, including

but not limited to, his right to a fair adjudication free of bias, his right to be innocent until shown

to be responsible and not be subjected to the burden of proving innocence, his right to be heard

by an impartial factfinder upon proper notice of the allegations after a fair, thorough and


                                                  69
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 70 of 92




impartial investigation, his right to question his accuser, challenge the credibility of the accusers

as well as other adverse witnesses and the right to present evidence and witnesses in support of

his defense. Plaintiff was further denied of his right to a fair appeal and his academic transcript

has been permanently marked. His dreams of being a physician to provide treatment to his

community are imperiled.       He will suffer lifelong damages as a result of the University’s

sanction.

    336.    Defendants Clark, Williams, McClendon, Greenwood, Ray, and Hospodor, as well as

other agents, representatives, and employees of the University, intentionally, willfully, wantonly,

oppressively and maliciously violated Plaintiff’s due process rights in the professionalism

adjudication and then the Title IX adjudication.

    337.    Defendants Clark, Williams, McClendon, Greenwood, Ray, and Hospodor, as well as

other agents, representatives and employees of the University deprived Plaintiff of the requisite

due process because the University had a pecuniary interest in the outcome of the Title IX

adjudication: Mississippi had been in the public eye for its lack of proper investigation into

sexual assault complaints, risking an OCR investigation and the loss of federal funding or other

penalties if Plaintiff was not sanctioned.

    338.    As a result of these due process violations, Plaintiff continues to suffer ongoing

harm, including damages to his reputation and other non-economic and economic damages. In

particular, expulsion from UMMC denied Plaintiff the benefits of education at his chosen

medical school, including significant scholarship monies, prevented him from reaching his

longstanding life’s goals of serving Jackson and damaged Plaintiff’s reputation as well as his

future and academic career prospects.




                                                   70
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 71 of 92




     339.    Accordingly, Defendants Clark, Williams, McClendon, Greenwood, Ray, Hospodor

and Woodward are liable to Plaintiff in their individual capacities for violation of 42 U.S.C. §

1983 and Due Process Clause of the Fourteenth Amendment, and for all damages arising

therefrom.

     340.    As a direct and proximate result of the above conduct, Plaintiff sustained damages,

including, without limitation, emotional distress, loss of educational opportunities, loss of career

opportunities, economic injuries and other direct and consequential damages. Plaintiff’s interest

in the results of the disciplinary process is significant.

     341.    Plaintiff further seeks punitive damages against Defendants Clark, Williams,

McClendon,      Greenwood,      Ray,   Hospodor     and      Woodward   for their willful, biased,

unconstitutional and nefarious misdeeds.

     342.    Defendant LouAnn Woodward, M.D., is being sued in her official capacity as Vice

Chancellor for Health Affairs at UMMC and Dean of the UM School of Medicine. In her role,

Woodward would be the person responsible for the injunctive relief requested herein, including

clearing Plaintiff’s record of any finding of responsibility and unprofessional conduct, expunging

any record of same, or the underlying proceedings, from Plaintiff’s transcript, student conduct

record and/or disciplinary file and reinstating Plaintiff as a student in good standing at UMMC.

     343.    As a result of the foregoing, Plaintiff has suffered damages, including punitive

damages, in an amount to be determined at trial, including without limitation, damages to

physical well-being, emotional and psychological damages, damages to reputation, past and

future economic losses, loss of educational and career opportunities, and loss of future career

prospects, plus prejudgment interest, attorneys’ fees, expenses, costs and disbursements, as well




                                                   71
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 72 of 92




as the aforementioned injunctive relief directing UMMC to clear Plaintiff’s record of any

findings of responsibility.

                    AS AND FOR A SECOND CAUSE OF ACTION
       42 U.S.C. §1983: Denial of Fourteenth Amendment Substantive Due Process
    (Against Defendants Clark, Williams, McClendon, Greenwood, Ray, Hospodor and
                 Woodward, individually and in their official capacities)


     344.    Plaintiff repeats and re-alleges each and every allegation hereinabove as if fully set

forth herein.

     345.    To state a substantive due process claim under section 1983, a plaintiff must: (1)

allege a violation of a right secured by the Constitution; and (2) demonstrate that the alleged

deprivation was committed by a person acting under color of state law. Priester v. Lowndes

County, 354 F.3d 414, 421 (5th Cir. 2004) citing McKinney v. Irving Ind. Sch. Dist., 309 F.3d 308

(5th Cir. 2002).

     346.    In addition to the rights and protected interests enumerated in the First Cause of

Action, a person has a protected property interest in his bodily integrity.

     347.    The Fifth Circuit has consistently held that the right to be free from state-occasioned

damage to a person’s bodily integrity is protected by the Fourteenth Amendment’s guarantee of

due process.” Priester at 421 citing Doe v. Taylor Ind. Sch. Dist., 15 F.3d 443, 450-451 (5th Cir

1994); Petta v. Rivera, 143 F.3d 895 (5th Cir. 1998).

     348.    In the instant matter, Plaintiff suffered damage to his bodily integrity, as he was

physically injured by Clark’s deputized barricade, Sam and Karam, when he was assaulted on

April 11, 2019. Subsequently, Plaintiff suffered from debilitating depression, anxiety,

overwhelm, mental anguish and emotional disturbance as further result of the attack, the

cover-up and the sham proceedings discussed herein. The injuries amounted to significant



                                                 72
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 73 of 92




damage to Plaintiff’s bodily integrity, and said deprivation of Plaintiff’s own property was

committed by people acting under the color of state law.

     349.   Clark was a state actor during the relevant time period, as he was employed by

UMMC as an Associate Dean for Student Affairs.

     350.   Clark met with Sam and Karam on April 8, 2011 and advised the white male first

year medical students to protect the white female complainant from Plaintiff, the Black male

whom Clark deemed dangerous.

     351.   Rather than speak to Plaintiff about the allegations, informally advise Plaintiff and

Complainant to stay away from each other or initiate the appropriate procedures under Title IX,

such as obtaining a no contact order, Clark directed his new deputies to form a physical barricade

between Complainant and Plaintiff.

     352.   By not advising Plaintiff of Complainant’s defamatory allegations, or his directions

to Sam and Karam authorizing protection by physical force, on April 8, 2019 and each day

thereafter, Clark knowingly placed Plaintiff in danger. He did so with deliberate indifference.

     353.   Clark knowingly placed Plaintiff’s bodily integrity at risk and, unfortunately, on

April 11, 2019, the foreseeable outcome of Clark’s barricade attacking Plaintiff came to fruition.

As such, Clark must be accountable for Plaintiff’s foreseeable injuries that resulted from the

assault.

     354.   Further, Sam and Karam’s conduct in assaulting and injuring Plaintiff was “fairly

attributable to the State,” because the injury was caused by the exercise of some right or

privilege created by the state, a rule of conduct imposed by the state, or by a person for whom

the state is responsible. See Daniel v. Ferguson, 839 F.2d 1124, 1130 (5th Cir. 1988).




                                                73
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 74 of 92




     355.     Sam and Karam, for purposes of their April 11th assault, may fairly be said to be state

actors because Clark provided significant encouragement to his barricade, whether in deputizing

them, creating a right or privilege permitting them to use physical force to protect Complainant,

or in covering up for them in the aftermath of the April 11, 2019 assault.

     356.     Additionally, UMMC campus police engaged in an unlawful search and seizure

when they searched Plaintiff following the assault, despite the fact that Plaintiff was the one that

had been assaulted.

     357.     Indeed, Clark conspired with Williams, the campus police, Ray and Hospodor to

cover up the assault by trespassing Plaintiff, preventing him from filing a timely campus police

report, failing to investigate the assault and instead dismissing Plaintiff on bogus professionalism

charges, as well as manipulating the evidence, i.e., ignoring exculpatory witnesses and willfully

allowing the tape to be deleted to hide the fact Plaintiff was the victim, not the assailant.

     358.     Further, UMMC, through Ray, communicated with the Hinds County prosecutor,

who was assigned Plaintiff’s assault complaint against Clark’s barricade, prior to the hearing and,

upon information and belief, advised the school he did not want to see Sam and Karam

prosecuted.    Clark’s barricade walked away without repercussions from the criminal matter

shortly thereafter.

     359.     Additionally, a person has a protected property interest in pursuing his education, as

well as in future educational and employment opportunities and occupational liberty, of which he

cannot be deprived without due process.

     360.     Prior to his expulsion, Plaintiff was a student in good standing at UMMC. His

constitutionally protected property interest and enrollment at UMMC and to be free from




                                                  74
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 75 of 92




arbitrary expulsion arises from the policies, courses of conduct, practices and understandings

established by UMMC, including the Student Handbook and Title IX Policy.

     361.    Plaintiff’s constitutionally protected property interest further arises from the express

and implied contractual relationship between UMMC and Plaintiff.

     362.    UM, as a public university established by the state of Mississippi, and UMMC, as an

extension of UM, and the individual Defendants have a duty to provide students equal protection

and due process of law by and through any and all policies and procedures set forth by UMMC.

     363.    Defendants Clark, Williams, McClendon, Greenwood, Ray and Hospodor violated

Plaintiff’s right to due process when they engaged with the UMMC police department to build a

case against Plaintiff while depriving him of any opportunity to defend himself, despite the utter

lack of evidence that sexual harassment had taken place.

     364.    Defendants Clark and Williams orchestrated Plaintiff’s banishment from campus

following Sam and Karam’s assault of Plaintiff by issuing Plaintiff a notice of his expulsion

without any prior notice, investigation, or opportunity for Plaintiff to present exculpatory

evidence.

     365.    Defendants Clark and Williams then rubberstamped their own decision to uphold

Plaintiff’s expulsion on appeal.

     366.    Defendants McClendon and Greenwood, with the assistance of Ray and Hospodor,

then implemented a biased Title IX investigation after he had already been expelled which

deprived Plaintiff the ability to present a defense or submit evidence. Defendants then found

Plaintiff responsible for sexual harassment without a hearing, deeming Complainant as credible

despite her shifting stories.




                                                 75
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 76 of 92




     367.    McClendon demonstrated clear gender bias in her “prosecution” of Plaintiff at the

Title IX appeal hearing and subsequent advocating for Complainant.

     368.    Defendants precluded Plaintiff’s ability to have a fair appeal hearing, denying him of

his right under the Policy to appeal the decision and precluding him from the ability to present a

defense.

     369.    As a result of the aforementioned due process violations, Plaintiff continues to suffer

ongoing harm, including damages to his reputation and other non-economic and economic

damages. In particular, expulsion from UMMC denied Plaintiff the benefits of education at his

chosen medical school, including significant scholarship monies, prevented him from reaching

his longstanding life’s goals of serving Jackson and damaged Plaintiff’s reputation as well as his

future and academic career prospects.

     370.    Accordingly, Defendants Clark, Williams, Ray, and Hospodor are liable to Plaintiff

in violation of 42 U.S.C. § 1983 for violations of the Due Process Clause of the Fourteenth

Amendment, and for all damages arising therefrom.

     371.    As a direct and proximate result of the above conduct, Plaintiff sustained damages,

including, without limitation, harm to his bodily integrity, physical injury, pain, suffering and

mental anguish, emotional distress, depression, anxiety, fear for his safety, confined to bed,

paranoia, as well as the resultant loss of educational opportunities, loss of career opportunities,

economic injuries and other direct and consequential damages resulting from his expulsion.

Plaintiff’s interest in his bodily integrity as well as the results of the disciplinary processes and

criminal matters, are all significant.




                                                 76
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 77 of 92




    372.    Plaintiff further seeks monetary relief, including punitive damages, against

Defendants Clark, Williams, Ray, and Hospodor for their willful, biased, unconstitutional, and

nefarious misdeeds.

    373.    As a result of the foregoing, Plaintiff has suffered damages, including punitive

damages, in an amount to be determined at trial, including without limitation, damages to

physical well-being, emotional and psychological damages, damages to reputation, past and

future economic losses, loss of educational and career opportunities, and loss of future career

prospects, plus prejudgment interest, attorneys’ fees, expenses, costs and disbursements, as well

as the aforementioned injunctive relief directing UMMC, and Woodward, to clear Plaintiff’s

record of any findings of responsibility.

                     AS AND FOR A THIRD CAUSE OF ACTION
        42 U.S.C. §1981 Denial of Equal Protection: Discrimination Based on Race
    (Against Defendants Clark, Williams, McClendon, Greenwood, Ray, Hospodor and
                  Woodward, individually and in their official capacities)

    374.    Plaintiff repeats and realleges each and every allegation hereinabove as if fully set

forth herein.

    375.    The Civil Rights Act of 1964, 42 U.S.C. Section 1981 prohibits discrimination based

on race, as follows:

       All persons within the jurisdiction of the United States shall have the same right
       in every State and Territory to make and enforce contracts, to sue, be parties, give
       evidence, and to the full and equal benefit of all laws and proceedings for the
       security of persons and property as is enjoyed by white citizens, and shall be
       subject to like punishment, pains, penalties, taxes, licenses, and exactions of every
       kind, and to no other.


    376.    The phrase “to make and enforce contracts” refers to the making, performance,

modification and termination of contracts, and the enjoyment of all benefits, privileges, terms,

and condition of the contractual relationship. 42 U.S.C.A. § 1981 (West).


                                                77
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 78 of 92




    377.    The University of Mississippi’s EEO statement guarantees that “The University of

Mississippi provides equal opportunity in any employment practice, education program, or

education activity to all qualified persons. The University complies with all applicable laws

regarding equal opportunity and affirmative action and does not unlawfully discriminate against

any employee or applicant for employment based upon race, color, gender, sex, pregnancy,

sexual orientation, gender identity or expression, religion, citizenship, national origin, age,

disability, veteran status, or genetic information.”

    378.    Moreover, the University’s Non-Discrimination and Complaint Procedure reiterates

that “The University of Mississippi does not unlawfully discriminate on the basis of race, color,

gender, sex, pregnancy, sexual orientation, gender identity or expression, religion, national

origin, citizenship, age, disability, veteran status, or genetic information.”

    379.    Plaintiff entered into a contract with the University when he enrolled as a student

and paid the required tuition and fees. The educational contract formed between Plaintiff and the

University includes all policies and procedures, such as those noted above.

    380.    Notwithstanding, as set forth in detail hereinabove, Defendants subjected Plaintiff to

disparate treatment on numerous occasions which resulted in Plaintiff’s unlawful dismissal

because of his race and racial animus of defendants, including but not limited to:

               a.      Clark directing two white men to form a barricade to watch, follow, and
                       guard against Plaintiff under the pretense of protecting a white female
                       without having heard all the evidence;

               b.      The University’s failure to discipline the white men that assaulted
                       Plaintiff, yet directing the police investigate Plaintiff following the assault;

               c.      Defendants’ directions to the campus police to not prosecute the white
                       males for their assault of Plaintiff;

               d.      Clark’s immediate dismissal of Plaintiff because of his perceived notion of
                       Plaintiff’s “danger” as an aggressive Black male, without affording
                       Plaintiff the proper procedure mandated in the Handbook;

                                                  78
Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 79 of 92




      e.    Defendants’ instructing campus police to willfully permit deletion of the
            surveillance videotape recording of the assault of Plaintiff by Clark’s
            barricade in order to cover-up the crime, and maintain the unconstitutional
            dismissal of Plaintiff;

      f.    Ray’s threatening Plaintiff with criminal charges, despite not prosecuting
            white students, at his initial, inappropriately adversarial Title IX meeting,
            along with Greenwood’s acquiescence of same;

      g.    The withholding of evidence, support people and accommodations from
            Plaintiff thereby depriving him of his right to defend himself, while
            providing the white complainant with full access to the available evidence,
            multiple support people and numerous accommodations;

      h.    Defendants honoring at all times the undue authority that McDonnell,
            Liston, Complainant and their witnesses gave themselves as white
            individuals over Plaintiff as a Black male by overlooking extensive
            inconsistencies in all of the white students’ statements and allowing them
            to undermine the integrity and confidentiality of the school’s investigation.

      i.    The complete acceptance of the white female Complainant’s allegations as
            true, and deeming her more credible than Plaintiff, as a Black male,
            despite complainant’s obvious lack of credibility as demonstrated by her
            inconsistent, unsupported and contradictory allegations, which were
            blatantly false, and discredited by available evidence;

      j.    The lack of meaningful investigation into Complainant’s bogus allegations
            for fear of uncovering even more exculpatory evidence, in both the
            professionalism and Title IX proceedings, as well as the complete lack of
            notice of the allegations, and willful ignoring of procedural safeguards
            meant to protect Plaintiff’s due process rights;

      k.    The abhorrent, disrespectful and patently racist mistreatment of Plaintiff
            through every step of both sham proceedings, including but not limited to:
            (i) the dismissive nature in which each of the Defendants, campus police
            officers and all agents of UMMC, ignored and stonewalled Plaintiff as he
            desperately attempted to file police reports, obtain extensive information
            he was entitled to and defend himself utilizing the already limited rights
            available to him; (ii) the blatant lies told to Plaintiff by Clark, Williams,
            campus police, Greenwood and McClendon in order to slow the process
            down, or otherwise hinder Plaintiff’s ability to defend himself; (iii) the
            incorrigible, intentional treatment of Plaintiff as a violent, dangerous
            sexual predator at each official meeting, where armed campus police
            officers attended each hearing so the panel members and decision makers
            would believe Plaintiff was a threat to them and a danger to the UMMC
            community; (iv) the disrespectful, rude and immature treatment of
            Plaintiff by the associate attorneys from UMMC’s general counsel’s

                                     79
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 80 of 92




                       office, at each of Plaintiff’s meetings, and both appeal hearings, neither of
                       which required counsels’ presence; and (v) the “show of force”
                       appearances at the Title IX appeal hearing which was obviously performed
                       to intimidate Plaintiff;

                  l.   Finding Plaintiff responsible and expelling him despite a clear lack of
                       credibility from the Complainant and a complete lack of evidence to
                       corroborate her story at the bogus professionalism hearing and the sham
                       Title IX proceeding, which was only conducted to retroactively justify the
                       prior insufficient professionalism dismissal;

                  m.   Defendants’ extensive history of systemic racism as discussed herein, the
                       disproportionate discipline of Black students as compared to their white
                       counterparts, who receive lesser sanctions for similar conduct, and the
                       repeated instances of racist behavior by students and powerful donors
                       alike as well as the well-known trope of one first-year, Black medical
                       student being sent home for unsubstantiated professionalism charges each
                       year and the underrepresentation of Black students at UMMC, despite the
                       PR-driven puff pieces bragging of UMMC’s commitment to social justice
                       in medicine.

    381.    Upon information and belief, Defendants’ expressed bias permeated Plaintiff’s

professionalism hearing and Title IX investigation, resulting in Plaintiff’s dismissal.

    382.    Defendants’ actions were motivated by racial animus and were taken in malicious,

willful, wanton, deliberate indifference to, and reckless disregard of Plaintiff’s rights as

guaranteed by 42 U.S.C. § 1981.

    383.    As a direct and foreseeable and proximate result of Defendants’ intentional illegal

racial discrimination, Plaintiff has suffered damages, including punitive damages, in an amount

to be determined at trial, including without limitation, damages to physical well-being, emotional

and psychological damages, damages to reputation, past and future economic losses, loss of

educational and career opportunities, and loss of future career prospects, plus prejudgment

interest, attorneys’ fees, expenses, costs and disbursements, as well as the aforementioned

injunctive relief directing UMMC, and Woodward, to clear Plaintiff’s record of any findings of

responsibility.


                                                 80
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 81 of 92




                     AS AND FOR A FOURTH CAUSE OF ACTION
                     Violation of Title VI of the Civil Rights Act of 1964
                  (Against Defendants UM, Board of Trustees and UMMC)

    384.    Plaintiff repeats and re-alleges each and every allegation hereinabove as if fully set

forth herein.

    385.    Title VI forbids any person or institution which receives federal funds to

discriminate on the basis of race, color, or national origin. Title VI claims can be predicated on

discriminatory intent, however intentional discrimination can also be inferred by the defendant’s

deliberate indifference to different treatment. Watson ex rel Watson v. Jones Cty. School District,

2008WL4279602 (S.D. Miss. Sept. 11, 2008).

    386.    UM, as a public university established by the state of Mississippi, and UMMC, as an

extension of UM, receive federal funds.

    387.    Plaintiff was exposed to racial discrimination as a Black male who received different

treatment on account of his race in the sham disciplinary proceedings which led to his expulsion.

    388.    The allegations of racial discrimination, as well as the damages caused by same, are

recited in the preceding paragraphs for the Third Cause of Action. Each and every allegation of

the Third Cause of Action hereinabove is repeated and re-alleged as if fully set forth herein.

                        AS AND FOR A FIFTH CAUSE OF ACTION
      Violation of Title IX of the Education Amendments of 1972: Erroneous Outcome
                                  (Against Defendant UMMC)

    389.    Plaintiff repeats and re-alleges each and every allegation hereinabove as if fully set

forth herein.

    390.    Title IX of the Education Amendments of 1972 provides, in relevant part, that: “No

person in the United States shall, on the basis of sex, be excluded from participation in, be denied




                                                81
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 82 of 92




the benefits of, or be subjected to discrimination under any education program or activity

receiving Federal financial assistance.” 20 U.S.C. § 1681(a).

    391.    Title IX of the Education Amendments of 1972 applies to all public and private

educational institutions that receive federal funding, which includes Defendants University of

Mississippi and UMMC.

    392.    Title IX is enforceable through a private right of action.

    393.    Both the Department of Education and the Department of Justice have promulgated

regulations under Title IX that require a school to “adopt and publish grievance procedures

providing for the prompt and equitable resolution of student…complaints alleging any action

which would be prohibited by” Title IX or regulations thereunder. 34 C.F.R. § 106.8(b) (2018);

28 C.F.R. § 54.135(b) (2018).

    394.    The “prompt and equitable” procedures that a school must implement include, at a

minimum: “[n]otice . . . of the procedure, including where complaints may be filed; Application

of the procedure to complaints alleging harassment” and “[a]dequate, reliable, and impartial

investigation of complaints, including the opportunity to present witnesses and other evidence.”

Dep’t of Ed., Office for Civ. Rights, Revised Sexual Harassment Guidance: Harassment of

Students by School Employees, Other Students, or Third Parties -- Title IX (Jan. 19, 2001), at 20.

    395.    To succeed on an erroneous outcome claim under Title IX, a plaintiff must

demonstrate: (1) a flawed proceeding, which (2) led to an erroneous outcome; and (3) gender

was a motivating factor.

    396.    An erroneous outcome occurred in this case because Plaintiff was subjected to a

blatantly flawed proceeding and erroneously found to be responsible for sexual assault which he

did not commit, and gender was a motivating factor behind this erroneous outcome.



                                                82
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 83 of 92




    397.   The professionalism proceedings were flawed and caused an erroneous outcome

because, by way of example and not limitation:

              a.     Providing Plaintiff with no notice of the charges against him;

              b.     Failing to engage in any genuine investigation into the professionalism
                     charges, but rather taking the complainants’ stories at face value

              c.     Meeting, in private, to determine Plaintiff’s responsibility without
                     providing Plaintiff an opportunity to defend himself;

              d.     Immediately dismissing Plaintiff without proper notice;

              e.     Failing to allow Plaintiff to submit exculpatory evidence and provide the
                     names of witnesses;

              f.     Failing to provide Plaintiff with a hearing until the appeal hearing, after he
                     had already been expelled by the Dean’s Council;

              g.     Allowing the determination of expulsion to be effectuated by individuals
                     biased against Plaintiff as the male respondent, as said individuals are
                     guided by feminist ideology, a desire to generate federal grant money by
                     increasing the amount of reporting, investigating, adjudicating and
                     sanctioning sexual misconduct by male respondents;

              h.     Allowing the same biased decision makers to also serve as the appeals
                     panel that determined Plaintiff’s appeal, thereby rubberstamping their own
                     decision and precluding Plaintiff a fair opportunity to have his appeal
                     considered;

              i.     Intentionally withholding exculpatory evidence from the professionalism
                     appeal hearing and only presenting information that was detrimental to
                     Plaintiff;

              j.     Manipulating the flow of information to the appeals panel;

              k.     Failing to provide Plaintiff with the evidence to be presented to the
                     appeals panel until the night before the appeal hearing;

              l.     Directing the campus police to delay taking a report from Plaintiff until
                     after he was expelled;

              m.     Failing to provide Plaintiff with the opportunity to cross-examine or
                     submit questions to witnesses despite the possible sanction of expulsion
                     and the issues of the complainants’ credibility;



                                                 83
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 84 of 92




              n.     Failing to apply the preponderance of the evidence standard and finding
                     Plaintiff responsible despite a lack of evidence.

    398.   The Title IX proceedings were flawed and caused an erroneous outcome because, by

way of example and not limitation:

              a.     Allowing McClendon to serve as the Title IX investigator, despite her
                     clear bias against males;

              b.     Engaging in a single-investigator model wherein McClendon both
                     investigated and adjudicated the complaint against Plaintiff;

              c.     Failing to investigate any Plaintiff’s witnesses;

              d.     Failing to ensure a fair, impartial, and through investigation, conducted in
                     a timely manner;

              e.     Meeting with the Complainant three times, as opposed to Plaintiff’s single
                     meeting;

              f.     Failing to provide Plaintiff with the opportunity to discuss all of the
                     charges at his meeting with McClendon;

              g.     Including new allegations into the final investigation report which Plaintiff
                     had no notice of and did not have an opportunity to respond to;

              h.     Excluding exculpatory evidence from the report and manipulating
                     evidence to support Complainant’s story;

              i.     Finding Plaintiff responsible for the Title IX charges without a hearing;

              j.     Failing to provide Plaintiff with a hearing until the Title IX appeal hearing,
                     after he had already been found responsible;

              k.     Withholding evidence from Plaintiff in advance of the hearing;

              l.     Allowing McClendon to serve as both the “prosecutor” and Complainant’s
                     advocate during the Title IX appeal hearing;

              m.     Failing to give Plaintiff the opportunity to refute all of the allegations
                     Complainant made at the Title IX hearing;

              n.     Failing to provide Plaintiff with the opportunity to cross-examine
                     witnesses or submit questions to witnesses, despite the possible sanction
                     of expulsion and the issues of witness credibility;




                                               84
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 85 of 92




              o.      Failing to apply the preponderance of the evidence standard and finding
                      Plaintiff responsible despite a lack of evidence;

              p.      Failing to provide Plaintiff with an impartial hearing in which his appeal
                      could be fairly considered;

              q.      Subjecting Plaintiff to a Title IX investigation and adjudication despite the
                      fact that he had already been dismissed on professionalism charges based
                      on the same conduct, thereby constituting a form of double jeopardy;

              r.      Upholding the finding of responsibility at the Title IX hearing despite
                      clear evidence to the contrary and the acknowledgement that Complainant
                      fabricated sexual assault allegations.

    399.    Particular circumstances suggest that gender bias was a motivating factor behind the

flawed proceedings, erroneous findings, and/or the decision to impose unduly harsh discipline

upon Plaintiff. These circumstances include, by way of example and not limitation:

              a.      Beginning in 2014 with added pressure from nation-wide OCR
                      investigations and through the time when Complainant’s complaint was
                      investigated, the University of Mississippi was subject to immense federal,
                      local and campus pressure to take measures to protect female victims of
                      sexual assault and issue more severe sanctions to those found responsible
                      for sexual misconduct;

              b.      Internal pressure from the student body and/or media after years of harshly
                      criticizing the University for its alleged failure to sufficiently prosecute
                      and punish male students and faculty accused of sexual misconduct;

              c.      The institutionalized bias embracing gender stereotypes, such as female
                      victims and male assailants, as evidenced by the University’s various
                      events focused solely on female victimization;

              d.      Providing support services to female complainant throughout the Title IX
                      investigation and hearing, while refusing to provide accommodations for
                      male respondents;

              e.      Interviewing female complainant directly after report was made, but
                      waiting an entire week to interview Plaintiff, treating the male student’s
                      notification and interview as an afterthought, unnecessary to the
                      evidence-gathering process and their decision to pursue a formal Title IX
                      investigation.

              f.      Selectively editing evidence in order to make the evidence corroborate
                      Complainant’s story and the determinations of responsibility;


                                               85
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 86 of 92




               g.        Withholding evidence from Plaintiff throughout the investigation and prior
                         to both appeal hearings;

               h.        Refusing to let Plaintiff present a full defense at the hearing, cutting his
                         time short while letting the Complainant spend hours on her testimony;

               i.        McClendon’s public statements demonstrating a clear bias against males.

    400.    Moreover, the Title IX investigation was outside of the University’s jurisdiction.

Plaintiff had already been dismissed on professionalism charges by the time the Title IX

investigation was initiated. Therefore, Plaintiff was no longer a “student” as is required to be

within the scope of the Policy.

    401.    On information and belief, the Title IX investigation was undertaken in an effort to

justify the initial professionalism dismissal, which was decided without due process and without

sufficient evidence.

    402.    On information and belief, UMMC’s mishandling of the Complainant’s complaint

was informed by institutional, systemic gender bias, as well as external pressure from the United

States Department of Education, under a threat of rescission of federal funds. Indeed,

McClendon had even previously stated that there was a loss of federal funds.

    403.    On information and belief, the University of Mississippi is in possession of

disciplinary records and statistics that show disproportionate enforcement of the conduct policy

against male students.

    404.    Based on the foregoing, Plaintiff was subjected to a biased, prejudiced and explicitly

unfair process in violation of Title IX.

    405.    This unlawful discrimination in violation of Title IX caused Plaintiff to sustain

substantial injury, damage, and loss, including without limitation, emotional distress,

psychological damages, loss of education, loss of future educational and career opportunities,

reputational damages, economic injuries and other direct and consequential damages.

                                                  86
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 87 of 92




    406.    As a result, Plaintiff is entitled to damages, including punitive damages, in an

amount to be determined at trial, including without limitation, damages to physical well-being,

emotional and psychological damages, damages to reputation, past and future economic losses,

loss of educational and career opportunities, and loss of future career prospects, plus

prejudgment interest, attorneys’ fees, expenses, costs and disbursements, as well as the

aforementioned injunctive relief directing UMMC, and Woodward, to clear Plaintiff’s record of

any findings of responsibility.

                     AS AND FOR A SIXTH CAUSE OF ACTION
                   42 U.S.C. §1985: Conspiracy to Violate Civil Rights
    (Against Defendants Clark, Williams, McClendon, Greenwood, Ray, Hospodor and
                 Woodward, individually and in their official capacities)


    407.    Plaintiff repeats and realleges each and every allegation above as if fully set forth

herein.

    408.    42 U.S.C. §1985(3) prohibits conspiracies “for the purpose of depriving, either

directly or indirectly, any person or class of persons of the equal protection of the laws.”

    409.    To successfully demonstrate a claim under §1985, a plaintiff must show “(1) a

conspiracy between two or more people; (2) for the purpose of depriving a person or class of

people of the equal protection of the laws or of equal privileges and immunities under the laws;

and (3) an act committed in furtherance of the conspiracy that injures a person or deprives him of

a right or privilege of a citizen of the United States.” Brown v. N. Panola Sch. Dist., No.

2:09CV102-SA-SAA, 2010 WL 3001914, at *8 (N.D. Miss. July 28, 2010), aff'd, 420 F. App'x

399 (5th Cir. 2011).




                                                 87
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 88 of 92




    410.    Defendants Clark, Williams, McClendon, Greenwood, Ray and Hospodor formed a

conspiracy to discriminate against Plaintiff on the basis of his race, thereby depriving him of

equal protection of the laws.

    411.    Defendants orchestrated a professionalism and Title IX disciplinary process replete

with procedural errors with the intent to dismiss Plaintiff from UMCC.

    412.    Defendants worked in concert amongst each other as well as with the University

police department to alter and omit evidence in an effort to find Plaintiff responsible for sexual

harassment and dismiss him from UMCC for having a relationship with a white woman.

    413.    By discriminating against Plaintiff on the basis of his Black race, Defendants

demonstrated a class-based animus behind their conspiracy.

    414.    Defendants acted in furtherance of the conspiracy when they, by way of example and

not limitation:

                  a.   Dismissing Plaintiff without proper notice;

                  b.   Removing Plaintiff from campus;

                  c.   Ordering the barricade between Plaintiff and Complainant;

                  d.   Conducting an unlawful search and seizure of Plaintiff after he was
                       assaulted by Sam and Karam;

                  e.   Destroying exculpatory video footage;

                  f.   Dismissing Plaintiff without affording Plaintiff an opportunity to defend
                       himself;

                  g.   Withholding evidence before the professionalism and Title IX appeal
                       hearings;

                  h.   Failing to provide evidence to Plaintiff until the night before the hearing;

                  i.   Attempting to justify the dismissal via the University police investigation,
                       in spite of the fact that Plaintiff had not been interviewed by the
                       University police;



                                                 88
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 89 of 92




                  j.     Altering evidence, by omitting text messages which showed mutual
                         affection between the Complainant and Plaintiff;

                  k.     Finding Plaintiff responsible for sexual harassment despite a clear lack of
                         evidence supporting the finding;

                  l.     Knowingly ignoring and violating the constitutional, and UMMC policy,
                         protections Plaintiff was entitled to, in the manner described in the above
                         Causes of Action and allegations, because of Defendants’ racial animus
                         towards Plaintiff, as a Black male.

    415.       As demonstrated above, Defendants’ actions were motivated by racial animus and

were taken in malicious, willful, wanton, deliberate indifference to, and reckless disregard of

Plaintiff’s rights as guaranteed by 42 U.S.C. § 1981.

    416.       As a direct and foreseeable and proximate result of Defendants’ intentional illegal

racial discrimination, Plaintiff has suffered damages, including punitive damages, in an amount

to be determined at trial, including without limitation, damages to physical well-being, emotional

and psychological damages, damages to reputation, past and future economic losses, loss of

educational and career opportunities, and loss of future career prospects, plus prejudgment

interest, attorneys’ fees, expenses, costs and disbursements, as well as the aforementioned

injunctive relief directing UMMC, and Woodward, to clear Plaintiff’s record of any findings of

responsibility.



                                      PRAYER FOR RELIEF
           WHEREFORE, for the foregoing reasons, Plaintiff demands judgment against

Defendants as follows:

      i.          On the First Cause of Action for violation of 42 U.S.C. § 1983, Procedural Due
                  Process, a judgment against Defendants Clark, Williams, McClendon,
                  Greenwood, Ray, Hospodor and Woodward, awarding Plaintiff damages in an
                  amount to be determined at trial, plus punitive damages, prejudgment interest,
                  attorneys’ fees, expenses, costs and disbursements; and an injunction directing
                  Defendants, UMMC and Woodward specifically, to: (i) reverse the findings and
                  sanction regarding the professionalism panel adjudication as well as Jane Roe’s
                                                  89
 Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 90 of 92




       Title IX complaint; (ii) expunge Plaintiff’s disciplinary record of all findings; (iii)
       remove       any     record      of     Plaintiff’s     expulsion        from      his
       educational/academic/disciplinary file and/or transcript; (iv) permanently destroy
       any record of the professionalism panel adjudication and Jane Roe’s Title IX
       complaint, as well as any record of Liston and McDonnell’s complaints; (v)
       immediately reinstate Plaintiff as an enrolled student in good standing at UMMC;
       and (vi) issue an update/correction to any third parties to whom Plaintiff’s
       disciplinary record, professionalism adjudication and/or Title IX file may have
       been disclosed;

ii.    On the Second Cause of Action for violation of 42 U.S.C. § 1983, Substantive
       Due Process, a judgment against Defendants Clark, Williams, McClendon,
       Greenwood, Ray, Hospodor and Woodward, awarding Plaintiff damages in an
       amount to be determined at trial, plus punitive damages, prejudgment interest,
       attorneys’ fees, expenses, costs and disbursements; and an injunction directing
       Defendants, UMMC and Woodward specifically, to: (i) reverse the findings and
       sanction regarding the professionalism panel adjudication as well as Jane Roe’s
       Title IX complaint; (ii) expunge Plaintiff’s disciplinary record of all findings; (iii)
       remove       any     record      of     Plaintiff’s     expulsion        from      his
       educational/academic/disciplinary file and/or transcript; (iv) permanently destroy
       any record of the professionalism panel adjudication and Jane Roe’s Title IX
       complaint, as well as any record of Liston and McDonnell’s complaints; (v)
       immediately reinstate Plaintiff as an enrolled student in good standing at UMMC;
       and (vi) issue an update/correction to any third parties to whom Plaintiff’s
       disciplinary record, professionalism adjudication and/or Title IX file may have
       been disclosed;

iii.   On the Third Cause of Action for discrimination based on race under 42 U.S.C. §
       1981, a judgment against Defendants Clark, Williams, McClendon, Greenwood,
       Ray, Hospodor and Woodward, awarding Plaintiff damages in an amount to be
       determined at trial, plus punitive damages, prejudgment interest, attorneys’ fees,
       expenses, costs and disbursements; and an injunction directing Defendants,
       UMMC and Woodward specifically, to: (i) reverse the findings and sanction
       regarding the professionalism panel adjudication as well as Jane Roe’s Title IX
       complaint; (ii) expunge Plaintiff’s disciplinary record of all findings; (iii) remove
       any record of Plaintiff’s expulsion from his educational/academic/disciplinary file
       and/or transcript; (iv) permanently destroy any record of the professionalism
       panel adjudication and Jane Roe’s Title IX complaint, as well as any record of
       Liston and McDonnell’s complaints; (v) immediately reinstate Plaintiff as an
       enrolled student in good standing at UMMC; and (vi) issue an update/correction
       to any third parties to whom Plaintiff’s disciplinary record, professionalism
       adjudication and/or Title IX file may have been disclosed;

iv.    On the Fourth Cause of Action for violation of Title VI of the Civil Rights Act of
       1964, a judgment against Defendants UM, the Board of Trustees and UMMC
       awarding Plaintiff damages in an amount to be determined at trial, plus punitive

                                         90
 Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 91 of 92




       damages, prejudgment interest, attorneys’ fees, expenses, costs and
       disbursements; and an injunction directing Defendants, UMMC and Woodward
       specifically, to: (i) reverse the findings and sanction regarding the professionalism
       panel adjudication as well as Jane Roe’s Title IX complaint; (ii) expunge
       Plaintiff’s disciplinary record of all findings; (iii) remove any record of Plaintiff’s
       expulsion from his educational/academic/disciplinary file and/or transcript; (iv)
       permanently destroy any record of the professionalism panel adjudication and
       Jane Roe’s Title IX complaint, as well as any record of Liston and McDonnell’s
       complaints; (v) immediately reinstate Plaintiff as an enrolled student in good
       standing at UMMC; and (vi) issue an update/correction to any third parties to
       whom Plaintiff’s disciplinary record, professionalism adjudication and/or Title IX
       file may have been disclosed;

 v.    On the Fifth Cause of Action for violation of Title IX of the Education
       Amendments of 1972, Erroneous Outcome, a judgment against UMMC awarding
       Plaintiff damages in an amount to be determined at trial, plus prejudgment
       interest, attorneys’ fees, expenses, costs and disbursements; and an injunction
       directing Defendants, UMMC and Woodward specifically, to: (i) reverse the
       findings and sanction regarding the professionalism panel adjudication as well as
       Jane Roe’s Title IX complaint; (ii) expunge Plaintiff’s disciplinary record of all
       findings; (iii) remove any record of Plaintiff’s expulsion from his
       educational/academic/disciplinary file and/or transcript; (iv) permanently destroy
       any record of the professionalism panel adjudication and Jane Roe’s Title IX
       complaint, as well as any record of Liston and McDonnell’s complaints; (v)
       immediately reinstate Plaintiff as an enrolled student in good standing at UMMC;
       and (vi) issue an update/correction to any third parties to whom Plaintiff’s
       disciplinary record, professionalism adjudication and/or Title IX file may have
       been disclosed;

vi.    On the Sixth Cause of Action for Conspiracy to violate Civil Rights under 42
       U.S.C. § 1985, a judgment against Defendants Clark, Williams, McClendon,
       Greenwood, Ray, Hospodor and Woodward awarding Plaintiff damages in an
       amount to be determined at trial, plus punitive damages, prejudgment interest,
       attorneys’ fees, expenses, costs and disbursements; and an injunction directing
       Defendants, UMMC and Woodward specifically, to: (i) reverse the findings and
       sanction regarding the professionalism panel adjudication as well as Jane Roe’s
       Title IX complaint; (ii) expunge Plaintiff’s disciplinary record of all findings; (iii)
       remove       any     record      of     Plaintiff’s     expulsion        from      his
       educational/academic/disciplinary file and/or transcript; (iv) permanently destroy
       any record of the professionalism panel adjudication and Jane Roe’s Title IX
       complaint, as well as any record of Liston and McDonnell’s complaints; (v)
       immediately reinstate Plaintiff as an enrolled student in good standing at UMMC;
       and (vi) issue an update/correction to any third parties to whom Plaintiff’s
       disciplinary record, professionalism adjudication and/or Title IX file may have
       been disclosed; and,



                                         91
      Case 3:21-cv-00201-DPJ-FKB Document 1 Filed 03/20/21 Page 92 of 92




    vii.           Such additional, other, or further relief as the Court deems just and proper.


                                             JURY DEMAND
           Plaintiff herein demands a trial by jury of all issues so triable in this action.



Dated:       Jackson, Mississippi
             March 20, 2021


                                                           Respectfully submitted,

                                                           Nesenoff & Miltenberg LLP
                                                           Attorneys for Plaintiff John Doe

                                                           By: /s/ Nicholas E. Lewis, Esq.
                                                           Nicholas Lewis, Esq., pro hac vice
                                                           admission pending
                                                           Andrew T. Miltenberg, Esq., pro hac vice
                                                           admission pending
                                                           363 Seventh Avenue, 5 th Floor
                                                           New York, New York 10001
                                                           212-736-4500 (telephone)
                                                           212-736-2260 (fax)
                                                           amiltenberg@nmllplaw.com
                                                           nlewis@nmllplaw.com

                                                           /s/ Joel F. Dillard
                                                           Joel F. Dillard, PA (MS 104202)
                                                           775 N. Congress St.
                                                           Jackson MS 39202
                                                           601-509-1372 (phone and fax)
                                                           joel@joeldillard.com




                                                      92
